Exhibit 10(a)(1)

LEASE

between

FIVE HUNDRED BOYLSTON WEST VENTURE, as LANDLORD

and

NEWSTAR FINANCIAL, INC., as TENANT

Dated as of October 31, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1. LEASE

     4   

1.01

   Lease      4   

1.02

   Appurtenant Rights      4   

ARTICLE 2. TERM; RENT

     4   

2.01

   Term      4   

2.02

   Use      6   

2.03

   Rent      6   

2.04

   Operating Cost      7   

2.05

   Impositions      9   

2.06

   Computation Of Operating Cost and Impositions Adjustment      10   

2.07

   Adjustment For Variation Between Estimated And Actual      10   

ARTICLE 3. LANDLORD’S COVENANTS

     11   

3.01

   Basic Services      11   

3.02

   Extra Services      13   

3.03

   Window Covering      14   

3.04

   Graphics And Signage      14   

3.05

   Initial Tenant Improvements      15   

3.06

   Repair Obligation      15   

3.07

   Quiet Enjoyment      15   

ARTICLE 4. TENANT’S COVENANTS

     16   

4.01

   Obligations Of Tenant To Furnish Floor Plans      16   

4.02

   Construction Of Tenant Improvements      16   

4.03

   Taxes On Personal Property      16   

4.04

   Repairs By Tenant      16   

4.05

   Waste      17   

4.06

   Assignment Or Sublease      17   

4.07

   Alterations And Surrender      20   

4.08

   Compliance With Laws And Insurance Standards      22   

4.09

   Entry For Repairs And Leasing      22   

4.10

   No Nuisance      23   

4.11

   Subordination      23   

4.12

   Estoppel Certificate      24   

4.13

   Tenant’s Remedies      24   

4.14

   Rules and Regulations      24   

4.15

   Personal Property At Tenant’s Risk      25   

4.16

   Payment Of Landlord’s Expenses      25   

4.17

   Letter of Credit/Security Deposit      25   

4.18

   Tenant’s Financial Condition      25   

4.19

   Energy Conservation      26   

4.20

   Discharge of Mechanic’s and Materialman’s Liens      26   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE 5. CASUALTY, EMINENT DOMAIN

     26   

5.01

   Landlord’s Casualty Insurance      26   

5.02

   Landlord’s Liability Insurance      27   

5.03

   Tenant’s Insurance      27   

5.04

   Indemnity And Exoneration      29   

5.05

   Waiver Of Subrogation Rights      29   

5.06

   Condemnation And Loss or Damage      30   

5.07

   Damage Due to Fire And Casualty      30   

ARTICLE 6. DEFAULT

     32   

6.01

   Events of Default      32   

6.02

   Remedies Upon Default      33   

6.03

   Damages Upon Termination      33   

6.04

   Computation Of Rent For Purposes Of Default      35   

6.05

   Liquidated Damages      35   

6.06

   Rights of Landlord In Bankruptcy      35   

6.07

   Late Charge      36   

ARTICLE 7. APPRAISAL

     36   

7.01

   Appraisal Of Fair Market Rent      36   

ARTICLE 8. MISCELLANEOUS

     37   

8.01

   No Waiver      37   

8.02

   Holding Over      38   

8.03

   Amendments And Modifications      38   

8.04

   Transfers By Landlord      38   

8.05

   Severability      38   

8.06

   Notices      38   

8.07

   No Joint Venture      39   

8.08

   Successors And Assigns      39   

8.09

   Applicable Law      39   

8.10

   Time Of The Essence      39   

8.11

   Submission Not An Option      39   

8.12

   Brokerage      39   

8.13

   Waiver Of Jury Trial      39   

8.14

   All Agreements Contained      39   

 

- iii -



--------------------------------------------------------------------------------

8.15    Cumulative Remedies      39    8.16    Failure To Enforce; Accord and
Satisfaction      40    8.17    Substitution      40    8.18    Notice Of Lease
     41    8.19    Consents      41    8.20    Intentionally omitted      41   
8.21    Tenant’s Authorized Representative      41    8.22    Assignment of
Rents      41    8.23    Tenant Confirmations      42    ARTICLE 9. OPTIONS     
42    9.01    Extension Option      42    9.02    Right of First Offer      43
   ARTICLE 10. DEFINITIONS      44    10.01    Definitions      44    EXHIBIT A
– Floor Plan      50    EXHIBIT A-1 – Description of Land      51    EXHIBIT B –
INITIAL IMPROVEMENT OF THE LEASED PREMISES      53    EXHIBIT B-1 – MINIMUM
INFORMATION REQUIRED      55    EXHIBIT B-2 – BUILDING STANDARD IMPROVEMENTS   
  56    EXHIBIT C – Building Rules and Regulations for Five Hundred Boylston
(the “Building”)      58    EXHIBIT D Letter of Credit Requirements      61   
EXHIBIT E Cleaning Specifications      63    PARKING ADDENDUM      65   

 

- iv -



--------------------------------------------------------------------------------

FIVE HUNDRED BOYLSTON

Basic Lease Information

This “Basic Lease Information Sheet” is made a part of, and incorporated in,
that certain lease dated as set forth below by and between Five Hundred Boylston
West Venture (as “Landlord”) and NewStar Financial, Inc. (as “Tenant”).

 

Lease Effective Date:    October 31, 2012 Tenant:    NewStar Financial, Inc.,   
a Delaware corporation Tenant’s Address:    500 Boylston Street, Suite 1250   
Boston, MA 02116    Attn: R. Scott Poirier Landlord:    Five Hundred Boylston
West Venture,    a Massachusetts joint venture Landlord’s Address:    c/o Equity
Office    125 Summer Street    Boston, MA 02110    Attn: Lease Administration   
with a copy to:    c/o Hines Interests Limited Partnership    222 Berkeley
Street    Boston, MA 02116    Attn: Property Manager Leased Premises:    A
portion of Floor 12 of the Building located at 500 Boylston Street, Boston,
Massachusetts, as depicted in Exhibit A and comprising (a) the Existing
Subleased Premises (as defined in Section 2.01(a)) and (b) the Additional
Premises (as defined in Section 2.01(b)), subject to expansion pursuant to
Section 2.01(c). Net Rentable Area of Leased Premises:    18,628 square feet,
comprised of 16,696 square feet in the Existing Subleased Premises and 1,932
square feet in the Additional Premises; provided that, if Tenant exercises the
Initial Expansion Right under Section 2.01(c), then the Net Rentable Area of
Leased Premises shall be 23,353 square feet, comprised of 16,696 square feet in
the Existing Subleased Premises, 1,932 square feet in the Additional Premises,
and 4,725 square feet in the Expansion Premises (as defined in Section 2.01(c)).

 

- 1 -



--------------------------------------------------------------------------------

Net Rentable Area

of the Building as of

the Lease Effective Date:

  

Office Section:

   677,758 square feet

Retail Section:

     76,141 square feet

Total:

   753,899 square feet Term Commencement Date (for the Existing Subleased
Premises):    March 1, 2013 Delivery Dates (for the Additional Premises and, if
applicable, the Expansion Premises):    See Section 2.01(b) and Section 2.01(c)
Rent Commencement Date:    August 1, 2013, provided that (i) the Rent
Commencement Date in respect of the Additional Premises shall be subject to
delay on account of a delayed delivery of such space as set forth in
Section 2.01(b), and (ii) if Tenant exercises the Initial Expansion Right under
Section 2.01(c), the Rent Commencement Date in respect of the Expansion Premises
shall be subject to delay on account of a delayed delivery of such space as set
forth in Section 2.01(c)). Term Expiration Date      (for the entire Leased
Premises):    The last day of the seventh (7th) Lease Year (as defined below),
subject to extension under Section 9.01 Net Rent:    Lease Year 1:   $42.50 per
square foot of Net Rentable Area of Leased Premises per annum    Lease Year 2:  
$42.50 per square foot of Net Rentable Area of Leased Premises per annum   
Lease Year 3:   $42.50 per square foot of Net Rentable Area of Leased Premises
per annum    Lease Year 4:   $47.50 per square foot of Net Rentable Area of
Leased Premises per annum    Lease Year 5:   $47.50 per square foot of Net
Rentable Area of Leased Premises per annum    Lease Year 6:   $47.50 per square
foot of Net Rentable Area of Leased Premises per annum    Lease Year 7:   $47.50
per square foot of Net Rentable Area of Leased Premises per annum

 

- 2 -



--------------------------------------------------------------------------------

   The term “Lease Year” shall mean each twelve-(12)-month period beginning on
the Rent Commencement Date for the Existing Subleased Premises and each
anniversary thereof. Tenant’s Plan Delivery Date:    Not applicable Tenant Work
Allowance:    The sum of:    (a) $15.00 per square foot of Net Rentable Area of
the Existing Subleased Premises (i.e., $250,440.00), plus    (b) $60.00 per
square foot of Net Rentable Area of the Additional Premises (i.e., $115,920.00),
plus    (c) if Tenant exercises the Initial Expansion Right under
Section 2.01(c), $60.00 per square foot of Net Rentable Area of the Expansion
Premises (i.e., $283,500.00). Tenant’s Proportionate Share:    2.893% for the
Existing Subleased Premises and the Additional Premises in the aggregate (plus,
if Tenant leases the Expansion Premises, 0.734% for the Expansion Premises),
subject to Sections 2.03 and 10.01. Tenant’s Authorized Representative:    R.
Scott Poirier Letter of Credit/Security Deposit:    $97,000.00 (plus, if Tenant
exercises the Initial Expansion Right under Section 2.01(c), $24,500.00),
subject to Section 4.17. and Exhibit D Guarantor:    None Brokers:    CBRE New
England, Inc. (Tenant’s Broker) Richards Barry Joyce & Partners (Landlord’s
Broker) Parking Spaces:    One (1) monthly parking space in the Project garage
for each three thousand (3,000) square feet of Net Rentable Area of Leased
Premises, rounded to the nearest integer, as more particularly set forth in the
Parking Addendum to the Lease attached hereto. Additional spaces may be
available as set forth in the Parking Addendum.

 

- 3 -



--------------------------------------------------------------------------------

THIS LEASE is entered into between Landlord and Tenant as of the Effective Date
set forth above.

ARTICLE 1. LEASE

 

  1.01 Lease. Landlord leases to Tenant and Tenant leases from Landlord the
Leased Premises (excluding all Common Areas and all pipes, ducts, conduits,
wires, and appurtenant fixtures located therein serving other parts of the
Building) upon all of the terms, covenants and conditions set forth herein.

 

  1.02 Appurtenant Rights. Tenant shall have, as appurtenant to the Leased
Premises, rights to use in common (subject to rules and regulations made by
Landlord pursuant to Section 4.14): (a) the common lobbies, corridors,
stairways, elevators of the Building serving the Leased Premises in common with
others; (b) common walkways providing access to the Building; (c) if the Leased
Premises include less than the entire rentable area of any floor, the common
toilets, corridors and elevator lobby on such floor and serving the Leased
Premises; and (d) all other General Common Areas from time to time intended for
general use by Tenant, other Building tenants, and Landlord.

ARTICLE 2. TERM; RENT

 

  2.01 Term. The Term of the Lease, in respect of the Existing Subleased
Premises (as defined below), shall commence at 12:01 A.M. on the Term
Commencement Date set forth in the Basic Lease Information Sheet. The Term of
the Lease, in respect of the Additional Premises and, if applicable, the
Expansion Premises (each, as defined below), shall commence at 12:01 A.M. on the
respective Delivery Date for each such space as set forth below. The initial
Term for the entire Leased Premises shall end at 11:59 P.M. on the Term
Expiration Date set forth in the Basic Lease Information Sheet, unless sooner
terminated in accordance with the provisions hereof, or extended as set forth
herein. Tenant’s obligations under this Lease shall commence upon the Term
Commencement Date (for the Existing Subleased Premises) and upon the respective
Delivery Date (for the Additional Premises and, if applicable, the Expansion
Premises), except as expressly otherwise provided in this Lease (including,
without limitation, as to the Rent Commencement Date(s) for the respective
portions of the Leased Premises as more particularly set forth in this Lease).

(a) Existing Subleased Premises. The “Existing Subleased Premises” shall mean
the portion of the Leased Premises outlined as the Existing Subleased Premises
on Exhibit A attached hereto. Tenant, as subtenant, currently occupies the
Existing Subleased Premises pursuant to a sublease from Massachusetts Financial
Services Company (“MFS”). Landlord shall be deemed to have delivered to Tenant,
and Tenant shall be deemed to have accepted, the Existing Subleased Premises in
their then “as is” condition on the Term Commencement Date for the Existing
Subleased Premises set forth in the Basic Lease Information Sheet.

(b) Additional Premises. The “Additional Premises” shall mean a portion of the
balance of Floor 12 of the Building that is outlined as the Additional Premises
on Exhibit A attached hereto. The Additional Premises, together with the
Existing Subleased Premises, are currently leased by MFS under a lease currently
scheduled to expire on February 28, 2013, without any right of extension.
Landlord shall not extend the term of the MFS’s lease in respect of any

 

- 4 -



--------------------------------------------------------------------------------

portion of the Leased Premises beyond the scheduled expiration date set forth
above. MFS has advised Landlord that it may vacate the Additional Premises prior
to such scheduled expiration date, in which event the Additional Premises may
become available for space preparation work prior to such date.

As used herein, the “Scheduled Delivery Period” for the Additional Premises
shall mean the period commencing on December 1, 2012 and ending on April 1,
2013. The “Delivery Date” for the Additional Premises shall mean the date on
which Landlord delivers the Additional Premises to Tenant, free and clear of all
occupants and after substantial completion of the work that is required under
Section 3.05 below to be performed by Landlord prior to the Delivery Date for
the Additional Premises. Landlord shall use reasonable efforts to so deliver the
Additional Premises to Tenant as early as is practicable during the Scheduled
Delivery Period (after MFS vacates and surrenders such space and Landlord has
substantially completed the work that it is required to perform prior to the
Delivery Date under Section 3.05 below), provided that (i) the Additional
Premises shall not be delivered to Tenant prior to the Scheduled Delivery
Period, unless Tenant elects to accept such early delivery of the Additional
Premises, and (ii) any delay in such delivery beyond the Scheduled Delivery
Period shall not give rise to any claim, damage, or liability of Landlord,
except that the Rent Commencement Date (solely in respect of the Additional
Premises) shall be delayed by one day for each day (if any) that the Delivery
Date for the Additional Premises is delayed after the last day of the Scheduled
Delivery Period (it being agreed, however, that such delay in the Rent
Commencement Date for the Additional Premises shall not derogate from Landlord’s
ongoing obligation to continue to use reasonable efforts to deliver the
Additional Premises as soon as possible after the end of the Scheduled Delivery
Period).

(c) Initial Expansion Right for Balance of Floor 12. Notwithstanding the
foregoing, if Tenant so elects by written notice given to Landlord on or before
February 28, 2013, the Leased Premises shall further include the Expansion
Premises (the “Initial Expansion Right”), subject to the terms set forth below.
The “Expansion Premises” shall mean the entire balance of Floor 12 of the
Building (i.e., the portion of the floor exclusive of the Existing Subleased
Premises and the Additional Premises, and subject to the exclusions set forth in
Section 1.01) as shown on Exhibit A attached hereto. Tenant’s notice exercising
the Initial Expansion Right must be unconditional and irrevocable in order to be
effective. Failure to timely deliver Tenant’s notice exercising the Initial
Expansion Right shall constitute Tenant’s waiver of the Initial Expansion Right.
If Tenant timely exercises the Initial Expansion Right in accordance with this
Section 2.01(c), (i) the definition of the Leased Premises in the Basic Lease
Information Sheet shall mean the entire Floor 12 of the Building (subject to the
exclusions in Section 1.01), (ii) the Leased Premises shall be deemed to include
the balance of Floor 12 for all purposes hereunder (subject to the exclusions in
Section 1.01), and (iii) the Net Rentable Area of Leased Premises, the Tenant
Work Allowance, the Tenant’s Proportionate Share, and the Letter of Credit (or
Security Deposit) shall each be increased as set forth in the Basic Lease
Information Sheet. Tenant’s lease of the Expansion Premises under this
Section 2.01(c) shall be on all of the terms and conditions of this Lease that
are applicable to the initial Additional Premises, except as otherwise expressly
set forth in this Lease. If Tenant timely exercises the Initial Expansion Right
in accordance with this Section 2.01(c), the provisions of this Section 2.01(c)
shall be self-operative, without the need for the parties to execute any further
instrument, but upon Landlord’s request the parties shall execute a confirmatory
instrument acknowledging the exercise of the Initial Expansion Right and the
terms applicable thereto under the provisions of this Lease.

 

- 5 -



--------------------------------------------------------------------------------

As used herein, the “Scheduled Delivery Period” for the Expansion Premises shall
mean the period commencing on December 1, 2012 and ending on April 1, 2013. The
“Delivery Date” for the Expansion Premises shall mean the date on which Landlord
delivers the Expansion Premises to Tenant, free and clear of all occupants.
Landlord shall use reasonable efforts to so deliver the Expansion Premises to
Tenant as early as is practicable during the Scheduled Delivery Period (after
MFS vacates and surrenders such space), provided that (i) the Expansion Premises
shall not be delivered to Tenant prior to the Scheduled Delivery Period, unless
Tenant elects to accept such early delivery of the Expansion Premises, and
(ii) any delay in such delivery beyond the Scheduled Delivery Period shall not
give rise to any claim, damage, or liability of Landlord, except that the Rent
Commencement Date (solely in respect of the Expansion Premises) shall be delayed
by one day for each day (if any) that the Delivery Date for the Expansion
Premises is delayed after the last day of the Scheduled Delivery Period (it
being agreed, however, that such delay in the Rent Commencement Date for the
Expansion Premises shall not derogate from Landlord’s ongoing obligation to
continue to use reasonable efforts to deliver the Expansion Premises as soon as
possible after the end of the Scheduled Delivery Period).

 

  2.02 Use. Tenant shall not use the Leased Premises for any use or purpose
other than the Permitted Use (as defined in Section 10.01), except as permitted
by Landlord pursuant to Landlord’s written consent.

 

  2.03 Rent. All obligations of Tenant to make payments to Landlord under this
Lease shall constitute Rent. Tenant shall pay the Rent at the times and in the
manner hereinafter set forth.

Subject to the rent abatement set forth in the immediately following paragraph,
Tenant shall pay the Gross Rent, consisting of Net Rent and Tenant’s
Proportionate Share of Estimated Operating Cost and Estimated Impositions (each
as defined in Section 10.01), in twelve (12) equal installments on the first day
of each calendar month during each year of the Term and any extensions thereof.
(The calculation of Tenant’s Proportionate Share under Section 10.01 shall be
made using the same measurement methodology for the Net Rentable Area of the
entire Office Section as was used for determining the Net Rentable Area of
Leased Premises set forth in the Basic Lease Information Sheet.) Such payments
shall be made in lawful money of the United States, in advance without demand,
and (except as expressly provided herein) without any reduction, abatement,
counterclaim or set off, at the address for Landlord specified on the Basic
Lease Information sheet or at such other address as may be designated by
Landlord from time to time by written notice provided in accordance with
Section 8.06 below.

Notwithstanding the foregoing, (i) Gross Rent in respect of the Existing
Subleased Premises shall be abated for the period commencing on the Term
Commencement Date through the date immediately preceding the Rent Commencement
Date set forth in the Basic Lease Information Section, (ii) Gross Rent in
respect of the Additional Premises shall be abated for the period commencing on
the Delivery Date for the Additional Premises through the date immediately
preceding the Rent Commencement Date set forth in the Basic Lease Information
(subject to the last sentence of Section 2.01(b) in respect of a delayed
delivery of the Additional Premises), and (iii) Gross Rent in respect of the
Expansion Premises shall be

 

- 6 -



--------------------------------------------------------------------------------

abated for the period commencing on the Delivery Date for the Expansion Premises
through the date immediately preceding the Rent Commencement Date set forth in
the Basic Lease Information (subject to the last sentence of Section 2.01(c) in
respect of a delayed delivery of the Expansion Premises); provided, however,
that, in the event of an Event of Default, Tenant shall pay to Landlord a
fractional portion of the amount of such abated Gross Rent, in the ratio that
(x) the number of full or partial months from the date of default through the
originally scheduled Term Expiration Date (without regard to extension under
Section 9.01 and not to exceed eighty four months) bears to (y) eighty four
(84) months. Payment of Additional Rent (as defined in Section 10.01), if any,
shall commence on the Term Commencement Date for the Subleased Premises and on
the applicable Delivery Date for the Additional Premises and (if applicable) the
Expansion Premises. If such rent abatement period expires on a day that is not
the last day of a calendar month, the Gross Rent due for the portion of such
month following such expiration of the rent abatement period shall be prorated
on a per diem basis and paid on the first day of such month. If the Term
terminates on other than the last day of a calendar month, then Gross Rent
provided for such partial month shall be equitably prorated on such date of
termination.

 

  2.04 Operating Cost.

 

  (a) Subject to the exclusions set forth in Section 2.04(c) below, Operating
Cost shall mean all expenses and costs of every kind and nature which Landlord
shall pay or become obligated to pay because of or in connection with the
management, maintenance, preservation or operation of the Building (determined
in accordance with generally accepted accounting principles, consistently
applied) including, but not limited to the following:

 

  (1) Expenses of the operation, maintenance and security of the Building,
including compensation in the form of wages, salaries, and other compensation
and benefits (including payroll taxes, federal, state and local unemployment
taxes and social security taxes, insurance, welfare and retirement benefits, and
related expenses and benefits of all on-site and off-site employees, reasonably
pro-rated to reflect services provided for the Building and other building(s)).

 

  (2) Cost for Landlord’s office and management office operation for the
Building, including the actual cost (or, if not paid, the imputed fair market
rent) of any space occupied by entities providing management or building
services for the Building, which shall be reasonably allocated between the
Building and any other buildings served by the personnel occupying such space;

 

  (3) All tools, supplies, materials and equipment used in the operation and
maintenance of the Building, including rental fees for the same, if such items
are not purchased and amortized pursuant to (10) below;

 

  (4) Utilities, including electricity, water, sewer, gas, communication,
heating, lighting, air conditioning and ventilating, for the entire Building
(subject to the exclusions set forth below for separately reimbursable tenant
charges);

 

  (5)

All maintenance, janitorial and service agreements and costs for the Building,
including, without limitation, alarm service, landscaping,

 

- 7 -



--------------------------------------------------------------------------------

  window cleaning, escalator and elevator maintenance, rubbish and snow removal,
pest control, equipment maintenance or servicing or maintenance or cleaning for
sidewalks, Building exterior, roof and service areas;

 

  (6) A management fee in connection with the operation of the Building;
provided, however, that Tenant’s share of such Operating Cost shall be
separately calculated and equal three percent (3%) of all Rent under this Lease,
excluding such fee, and that such share shall be in lieu of Tenant’s
Proportionate Share of the management fee for the entire Building;

 

  (7) Legal and accounting services for the Building, including the costs of
audits by certified public accountants, but excluding legal costs incurred in
proceedings against any specific tenant or in connection with the development,
financing, and leasing of the Building;

 

  (8) All insurance premiums and costs applicable to the Building and Landlord’s
personal property used in connection therewith, including but not limited to,
the premiums and cost of fire, casualty and liability coverage and rental
abatement and business interruption insurance and unreimbursable costs incurred
by Landlord that are subject to an insurance deductible;

 

  (9) Repairs, replacements and general maintenance (except for repairs covered
by insurance or reimbursable by Tenant or other third parties, and alterations
attributable solely to tenants of the Building other than Tenant);

 

  (10) Amortization (together with reasonable actual or imputed financing
charges) of capital improvements made to the Building that (i) are reasonably
designed to improve the quality or operating efficiency of the Building (by an
amount reasonably projected by Landlord to equal or exceed the amortized costs
of such improvements with respect to capital expenditures for operating
efficiency), (ii) may be required by governmental authorities (other than a
failure of the Building to comply with any law in effect and interpreted to
apply to the Property as of the date hereof) or any insurer of the Building, or
(iii) constitute equipment of a capital nature contemplated in (3) above (such
as, for example, snow blowers, vacuums and sweepers), which in Landlord’s
reasonable judgment, is ultimately less costly to purchase than to rent.

 

  (b)

Notwithstanding any other provision herein to the contrary, in the event that
the Building is not fully occupied during any year of the Term, an adjustment
shall be made in computing Operating Cost for such year so that the components
of Operating Cost that vary with occupancy shall be extrapolated to equal the
amount of such variable Operating Cost that would have been incurred if the
Building had been fully occupied during such year; provided, however, that in no
event shall Landlord collect in total, from Tenant and all other tenants of the
Building, an amount greater than one hundred percent (100%) of any item of the
actual Operating Cost during any year of the Term. For a simplified illustration
(with rounded hypothetical numbers), if the costs of providing standard office
tenant cleaning services had been $500,000 for 500,000 rentable square feet of
occupied office tenant space during an entire

 

- 8 -



--------------------------------------------------------------------------------

  year, the Office Section of the Building had contained 700,000 rentable square
feet, and the incremental cost of providing such cleaning services for the
balance of the Office Section, if occupied, would have been at the same per
square foot rate, then for purposes of computing Operating Cost for such year
the amount of such variable office tenant cleaning services included in
Operating Cost would be extrapolated to $700,000.

 

  (c) Notwithstanding the foregoing, Operating Cost shall not include (i) costs
associated with the operation of the parking garage forming part of the Building
(including the elevators serving the garage), or with the development,
financing, or leasing (including the procurement of tenants) of the Building
(including, without limitation, attorneys’ fees in connection therewith);
(ii) costs for tenant electricity (of the type specified in Section 3.01(b)) or
for extra services (of the type specified in Section 3.02) that are separately
billable to and payable by other tenants leasing space in the Office Section of
the Building, (iii) those costs and expenses which are properly attributable to
or separately payable by the tenants in the Commercial Section of the Building;
(iv) that portion of the costs and expenses relating to the loading dock
facilities and the General Common Areas which is paid by the tenants in the
Commercial Section of the Building; (v) compensation paid to any executives or
principals of Landlord above the grade of senior property manager, except that
such costs shall be included in Operating Cost to the extent such person
actually performs services that are attributable to actual Building operations
or that would have been performed by an outside consultant and included in
Operating Cost hereunder; (vi) Impositions and other taxes excluded from
Impositions as set forth in Section 2.05 below; (vii) depreciation, and any rent
paid on any ground or underlying lease of the Land; (viii) debt service
payments, other costs of financing or refinancing of any Mortgage, or costs
incurred in connection with any other financing, sale, or syndication of the
Building or any interest therein; (ix) advertising costs, brokerage commissions,
attorneys’ fees, and other expenses incurred in negotiating leases (or
assignments, subleases or amendments thereof) with tenants of the Building or
preparing such tenants’ spaces for occupancy; (x) costs of capital items, except
as expressly included above in clause (a)(10) in Operating Cost; (xi) costs for
which Landlord is reimbursed under insurance policies or otherwise by third
parties (including other tenants for separately reimbursable charges, such as
overtime HVAC or special services); (xii) the incremental additional costs of
any work or service performed for any other tenant to a materially greater
extent or in a materially more favorable manner than that furnished to Tenant;
(xiii) damages, penalties, fines, or interest which Landlord is obligated to pay
by reason of failure by Landlord to comply with applicable law or its lease
obligations; (xiv) charitable, civic and political contributions or similar
donations, and (xv) costs of services provided to other tenants and not to
Tenant.

 

  2.05

Impositions. “Impositions” shall mean all real estate or personal property
taxes, possessory interest taxes, or similar charges, business or license taxes
or fees, service payments in lieu of such taxes or fees, annual or periodic
license or use fees, excises, assessments, levies, fees or charges, general and
special, ordinary and extraordinary, unforeseen as well as foreseen, of any kind
(including fees “in-lieu” of any such tax or assessment) which are assessed,
levied, charged, or imposed by any public authority upon the Land, the Building,
its operations or the Rent (or any portion or component thereof) including, in
the year paid, all fees and costs incurred by Landlord in seeking to obtain an
abatement or reduction of, or a

 

- 9 -



--------------------------------------------------------------------------------

  limit on any increase, in any taxes, regardless of whether any abatement,
reduction or limitation is obtained, but excluding (i) inheritance, estate,
franchise, capital stock, or gift taxes imposed upon or assessed against the
Building, or any part thereof or interest therein, (ii) taxes computed upon the
basis of the net income derived from the Building by Landlord or the owner of
any interest therein, (iii) that portion of the items enumerated in this Section
which is properly attributable to or separately payable by the tenants in the
Commercial Section of the Building; (iv) any of the enumerated items payable
with respect to the parking garage forming part of the Building (including the
elevators serving such garage) or (v) any penalties, fines, or interest which
Landlord is obligated to pay by reason of failure by Landlord to timely pay
Impositions (except to the extent attributable to Tenant’s failure to comply
with its obligations hereunder). Landlord shall refund or credit to Tenant its
Proportionate Share of any abatement actually received by Landlord (net of fees
and costs not previously included in Tenant’s share of Impositions) for
Impositions for any year included in the Term for which Tenant previously paid
such Impositions, provided that Tenant is not in default under the Lease
continuing beyond any applicable notice and cure period.

 

  2.06 Computation Of Operating Cost and Impositions Adjustment. Landlord shall
from time to time give Tenant written notice of the applicable Estimated
Operating Cost and Estimated Impositions and any adjustments thereto. Landlord
shall, after the end of each calendar year of the Term, give written notice to
Tenant containing or accompanied by a statement of the Operating Cost and
Impositions during such calendar year, and also accompanied by a computation of
the Operating Cost Adjustment and the Impositions Adjustment, if any. Landlord
shall use reasonable efforts to provide such statement within one hundred twenty
(120) days after the end of each calendar year for which an adjustment is due,
but Landlord’s failure to give such statement within such period shall not
release either party from the obligation to make the adjustment provided for in
Section 2.07. Such statement shall be deemed accepted if not disputed, within
six months after Tenant’s receipt thereof, by written notice to Landlord stating
the items that Tenant disputes. If Tenant so requests and is not in default
under the Lease continuing beyond any applicable notice and cure period,
Landlord shall (a) provide a copy of its audited statement for the calendar year
just ended (or, if an audited statement is not available, the statement shall be
certified by an officer or representative of Landlord) and (b) provide or permit
Tenant (or its designated certified public accountant from a reputable national
or regional accounting firm reasonably acceptable to Landlord) to review
reasonable backup information concerning specific line items in such annual
statement that Tenant in good faith disputes, which request may be made within
one hundred twenty days after receipt of the year-end statement and not more
than once annually; provided that as a condition thereof Landlord may require
Tenant (and, if applicable, its designated accountant) to enter into a
confidentiality agreement with respect to any such information. Tenant agrees
that it shall not engage any person or entity on a contingency fee basis in
connection with any such review. If Tenant engages a designated accountant as
aforesaid, Tenant shall provide Landlord with a copy of its report within
sixty (60) days after the commencement of its review hereunder, which shall
identify all items that Tenant in good faith disputes. Tenant shall be deemed to
have accepted the year-end statement with respect to all items that are not
timely identified in such report as being in dispute.

 

  2.07

Adjustment For Variation Between Estimated And Actual. If the Operating Cost
and/or the Impositions for any calendar year exceed the Estimated Operating Cost
and/or the Estimated Impositions, Tenant shall pay to Landlord Tenant’s

 

- 10 -



--------------------------------------------------------------------------------

  Proportionate Share of such excess within thirty (30) days after presentation
of Landlord’s statement pursuant to Section 2.06. If the Operating Cost and/or
Impositions for any calendar year is less than the Estimated Operating Cost
and/or the Estimated Impositions, then Landlord shall pay to Tenant Tenant’s
Proportionate Share of such difference within thirty (30) days after the
Operating Cost Adjustment and/or the Impositions Adjustment is finally
determined. Should the Term commence or terminate at any time other than the
first day of a calendar year, Tenant’s Proportionate Share of the Operating Cost
Adjustment and/or Impositions Adjustment shall be prorated for the exact number
of calendar days for which Tenant is obligated to pay Gross Rent, and in the
case of the expiration or any early termination of this Lease, the provisions of
this Section 2.07 shall survive such expiration or termination.

ARTICLE 3. LANDLORD’S COVENANTS

 

  3.01 Basic Services.

 

  (a) Landlord shall furnish or cause to be furnished the following Basic
Services to Tenant during Business Hours (unless otherwise stated herein) during
Tenant’s occupancy of the Leased Premises:

 

  (i) Hot and cold water used at all times by the building standard cooling,
drinking and sanitation systems, and for maintenance and janitorial services.

 

  (ii) Central heat and air conditioning in season, at such temperatures and in
such amounts as are from time to time furnished to tenants in Comparable
Buildings in Downtown Boston, or as may be permitted or controlled by applicable
laws, ordinances, rules and regulations.

 

  (iii) Maintenance, repairs, structural and exterior maintenance (including
exterior glass and glazing) as set forth in Section 3.06, painting and electric
lighting service for all Common Areas, Building Common Areas and General Common
Areas in the manner and to the extent customarily provided by landlords in
Comparable Buildings in Downtown Boston.

 

  (iv) Janitorial service after Business Hours on Business Days in accordance
with the cleaning specifications attached as Exhibit E (or such other
specifications as Landlord may from time to time adopt that are consistent with
prevailing standards for comparable buildings in downtown Boston).

 

  (v) Electricity at all times for (1) building standard light fixtures,
(2) desktop personal computers, typewriters, telephones, fax machines, printers,
copying machines, and other equipment of similar low electrical consumption in
the Leased Premises, and (3) building standard air handling units and related
HVAC equipment for the floor on which the Leased Premises are located (it being
agreed that Tenant’s consumption for the items under clause (2) shall not exceed
two (2) watts per square foot of Usable Area per month at 120 volts).

 

- 11 -



--------------------------------------------------------------------------------

  (vi) Initial lamps, bulbs, starters and ballasts for building standard
fixtures used within the Leased Premises.

 

  (vii) A system of access control for the Building during hours when the
Building is not generally open to the public and during such other hours as
Landlord may from time to time designate. During such hours, Landlord may employ
a system of monitoring and limiting access to the office floors in the Building
based on reasonable systems of identification. Landlord reserves the right from
time to time to modify components of such system, to change the number of lobby
attendants, or to institute, modify, supplement, or discontinue any access
control procedures or equipment for the Building or the Project, whether during
or after business hours. Landlord does not warrant or guarantee the
effectiveness of any such system or procedures. Tenant expressly disclaims any
such warranty, guarantee, or undertaking by Landlord with respect thereto and
acknowledges that access control procedures from time to time in effect are
solely for the convenience of tenants generally and are not intended to secure
the Leased Premises or guarantee the physical safety of tenants’ employees or
invitees in or about the Leased Premises or the Project. Tenant shall be
responsible for securing the Leased Premises, subject to Landlord’s approval
under Section 4.07 of Tenant’s installation of access card readers or other
security equipment for the Leased Premises. Subject to the foregoing, access to
the Leased Premises shall be available on a 24-hours-a-day, seven-days-a-week
basis, subject to temporary interruptions for annual power testing (as to which
Landlord shall use reasonable efforts to advise building tenants in advance in a
manner consistent with the operation of Comparable Buildings in Downtown Boston)
and emergencies and the terms and conditions of the Lease.

 

  (viii) Public elevator service serving the floors on which the Leased Premises
are situated, including a freight elevator. (At least one passenger elevator
shall be available after regular Business Hours, subject to clause (vii) above.)

 

  (b) Tenant shall pay to Landlord, as Additional Rent, the cost of electricity
provided under Section 3.01(a)(v). Such charges shall be based on the usage
shown on the check meter installed for the floor on which the Leased Premises
are located, with the cost equitably apportioned among tenants on the floor.
Landlord shall make periodic meter readings and make appropriate adjustments
among the tenants on the floor based on the actual amount of electricity
consumed and then applicable utility company rates. If Tenant’s electricity
usage exceeds the standard level set forth in Section 3.01(a)(v), charges for
such additional usage shall be payable under Section 3.02.

 

  (c)

To the maximum extent permitted by law, Landlord shall not be liable for
injuries to persons or damage to property, nor shall Landlord be deemed to have
evicted Tenant, nor shall there be any abatement of Rent, nor shall Tenant be
relieved from performance of any covenant on its part to be performed hereunder
or have any right to terminate the Lease by reason of

 

- 12 -



--------------------------------------------------------------------------------

  any (i) deficiency in the provision of Landlord services under this Article 3,
(ii) breakdown of equipment or machinery utilized in supplying services, or
(iii) curtailment or cessation of services or any other failure by Landlord to
perform any obligation under the Lease, except as expressly provided in this
Lease. Landlord shall use reasonable diligence to make such repairs as may be
required to machinery or equipment within the Building to provide restoration of
services and, where the cessation or interruption of service has occurred due to
circumstances or conditions beyond Building boundaries, to cause the same to be
restored, by diligent application or request to the provider thereof. In no
event shall any mortgagee referred to in Section 4.11 be or become liable for
any default of Landlord under this Section 3.01(c).

 

  (d) Notwithstanding the foregoing, in the case of fire or other casualty,
Tenant shall have the abatement and termination rights set forth in
Section 5.07. With respect to matters not covered by Section 5.07, if Tenant is
prevented, on account of Landlord’s failure to perform any of its service
obligations under this Lease where the failure is caused by matters within
Landlord’s reasonable control, from using all or a substantial portion (meaning
at least twenty five percent) of the Leased Premises for more than five (5)
Business Days following notice to Landlord, then from and after the end of such
five-(5)-Business-Day period until the Leased Premises (or such portion) is
rendered usable, Net Rent and other charges allocable to the Leased Premises, or
a just and proportionate part thereof, shall be abated until such time as the
service is restored. If such failure renders the Leased Premises untenantable
for more than five (5) months following notice to Landlord (and any mortgagee of
which Landlord has given Tenant notice), then Tenant may, by thirty (30) days’
prior notice to Landlord (and such mortgagee), terminate this Lease; provided,
however, that such termination shall be effective only if the Leased Premises
are not made tenantable within such thirty-day period.

 

  3.02 Extra Services. Landlord shall provide to Tenant at Tenant’s sole cost
and expense at standard Building charges in effect from time to time (and
subject to the limitations hereinafter set forth) the following:

 

  (a) Heating, ventilation, air conditioning or extra service (i) during hours
other than Business Hours, and (ii) on days other than Business Days, said
heating, ventilation and air conditioning or extra service to be furnished
solely upon the prior written request of Tenant given with such advance notice
as Landlord may reasonably require;

 

  (b) Additional air conditioning and ventilating capacity or chilled and/or
condenser water required by reason of any electrical, data processing or other
equipment or facilities or services required to support the same, to the extent
in excess of that which would be required for Building Standard Improvements;

 

  (c) Repair and maintenance which is the obligation of Tenant hereunder, if so
requested by Tenant;

 

  (d) Additional cleaning and janitorial services to the extent that the
quality, quantity, or scope of such services exceeds the building-standard level
of services provided to tenants of the Office Section generally.

 

- 13 -



--------------------------------------------------------------------------------

  (e) Additional electricity above the standards specified in the parenthetical
in Section 3.01(a)(v), in which case Tenant shall pay to Landlord, as Additional
Rent, the costs of such additional electricity usage (at then applicable utility
company rates) based either on a separate meter or meters measuring such
electrical consumption or on a reasonable determination by Landlord’s engineer
as to the level of electrical consumption in the Leased Premises, which
determination shall be conclusive and binding on the parties. Tenant shall be
responsible for the costs of installing such meters and all electrical equipment
reasonably required for such additional electricity usage. All work necessary
for such installation shall be done in accordance with the requirements of
Section 4.02 (regarding Tenant Improvements).

 

  (f) Maintenance and replacement of initial lamps, bulbs, starters and
ballasts;

 

  (g) Any Basic Service in amounts reasonably determined by Landlord to exceed
the amounts required to be provided under Section 3.01(a).

The cost chargeable to Tenant for all extra services shall constitute Additional
Rent. Building standard charges are designed to recover, from Tenant and other
tenants using such services, the costs reasonably estimated by Landlord to
provide such services. If the same extra service is provided to Tenant and other
tenants (such as regularly scheduled, above-standard cleaning services),
Tenant’s share shall equal the total cost thereof multiplied by the quotient of
the Net Rentable Area of the Leased Premises over the total Net Rentable Areas
of all areas to which such extra service is provided. Landlord may include the
estimated monthly amount of any regularly provided extra service in the
Estimated Operating Cost for the Leased Premises, subject to adjustment under
Section 2.06 and 2.07. Unless otherwise provided herein, all payments of
Additional Rent shall be due with the payment of Gross Rent next due at least
thirty (30) days after billing.

 

  3.03 Window Covering. Building standard window coverings have previously been
installed in the Leased Premises. Tenant shall not place or maintain any window
covering, blinds or drapes (other than those supplied by Landlord) on any
exterior window without Landlord’s prior written approval which Landlord shall
have the right to grant or withhold in its absolute and sole discretion. Tenant
shall comply with Landlord’s Building-standard requirements for lighting all
portions of the Leased Premises that are visible from the exterior. Tenant
acknowledges that breach of this Section 3.03 will directly and adversely affect
the exterior appearance of the Building.

 

  3.04

Graphics And Signage. Landlord shall install, at Landlord’s expense, the initial
listing for Tenant in the Building directory in the ground floor lobby and the
initial Building standard directional signage for Tenant in the elevator lobby
on any multi-tenant floor on which the Leased Premises are located; thereafter,
any changes to such signage (not to exceed two additional listings, which may be
used for assignees or subtenants of Tenant at the Leased Premises) shall be at
Tenant’s expense. Tenant shall install, at Tenant’s expense, identification of
Tenant’s name and suite numerals at the main door (or its adjacent window panel)
at the entrance to the Leased Premises, with the size, materials, colors, and
graphics approved in advance by Landlord, such approval not to be unreasonably
withheld or delayed. Any other signs, notices and graphics of every kind or
character, located on such entrance door (or adjacent window panel) shall be
subject to Landlord’s prior written approval, which Landlord shall not
unreasonably withhold or delay.

 

- 14 -



--------------------------------------------------------------------------------

  Except as set forth above, Tenant shall not be permitted to maintain any
signage in the public corridors, the Common Areas, the Building Common Areas, or
the General Common Areas, on the exterior of the Leased Premises, or in a
location otherwise visible from the exterior of the Leased Premises.

 

  3.05 Initial Tenant Improvements. Landlord at its expense shall construct
(a) the common area corridors on the floor in building standard condition (the
“Corridor Work”) and (b) a new demising wall separating such corridor from the
Additional Premises (studs and corridor-side sheetrock only to the point of
turnover to Tenant for the commencement of Tenant’s Construction Work under
Exhibit B hereto) (the “Demising Wall Work”). Within the common area corridor
and other non-Tenant portion of the floor resulting from such demising work,
Landlord is responsible for reconfiguration of life safety systems, HVAC,
electrical wiring, painting, and finishing, and Tenant is responsible for
reconfiguration of such elements within its Leased Premises (subject to
reimbursement from the Tenant Work Allowance). The parties will reasonably
cooperate with each other to coordinate the Corridor Work (such that such work
is substantially completed by the date Tenant’s Construction Work in the
Additional Premises is substantially completed) and the Demising Wall Work by
Landlord (prior to the Delivery Date). Notwithstanding the foregoing, Landlord
may, at its election, cause the Corridor Work and/or the Demising Wall Work to
be performed by the contractor engaged by Tenant, pursuant to a separate
contract with Landlord, in which event such work shall be performed concurrently
with Tenant’s Construction Work. If Landlord’s contractor is performing the
Demising Wall Work, Landlord shall substantially complete the Demising Wall Work
on or before the Delivery Date for the Additional Premises. Notwithstanding the
foregoing, if Tenant exercises the Initial Expansion Right for the balance of
Floor 12 under Section 2.01(c) above, then Landlord shall not be obligated to
perform any Corridor Work or Demising Wall Work in connection with the delivery
of the Additional Premises and the Expansion Premises under Section 2.01.

All other preparation work for the Additional Premises, together with all
refurbishment work for the Existing Subleased Premises, shall be performed by
Tenant in accordance with Exhibit B attached hereto.

 

  3.06 Repair Obligation. Subject to the terms and conditions of this Lease,
Landlord shall maintain in good operating repair (which may be effected by
Landlord’s replacement of worn-out items) and condition, reasonable wear and
tear excepted (so long as such elements continue to operate) and damage by fire
or casualty excepted, (i) the structural portions of the Building, (ii) the
exterior wall of the Building, including glass and glazing, (iii) the roof,
(iv) mechanical, electrical, plumbing and life safety systems, serving to the
perimeter of the Leased Premises, and (v) Common Areas, Building Common Areas
and General Common Areas. Upon not less than five (5) Business Days’ prior
notice to Tenant (except in the case of an emergency), Landlord shall have the
right, but not the obligation, to undertake maintenance or repair work which
Tenant is required to perform pursuant to Section 4.04 and which Tenant fails or
refuses to perform in a timely and efficient manner; and all reasonable costs
incurred by Landlord in performing any such repair for the account of Tenant
shall be repaid by Tenant to Landlord upon demand, together with an amount equal
to ten percent (10%) of such costs, to reimburse Landlord for its administration
and managerial effort.

 

  3.07

Quiet Enjoyment. So long as Tenant pays the Rent and performs all of Tenant’s
covenants and agreements contained in this Lease within applicable notice and

 

- 15 -



--------------------------------------------------------------------------------

  cure periods, Tenant shall peacefully have, hold and enjoy the Leased
Premises, subject to the terms of this Lease and other matters to which this
Lease is or may (pursuant to Section 4.11) become subject and subordinate,
including without limitation (i) that certain Amended and Restated Sale and
Construction Agreement by and among the City of Boston, the Boston Redevelopment
Authority, New England Mutual Life Insurance Company and Gerald D. Hines
Interests, Inc., dated April 15, 1986, recorded with the Suffolk Registry of
Deeds in Book 12515, Page 78, the covenants therein relating to the land being
incorporated by reference herein, as required pursuant to the terms of
Section 1304 thereof, and (ii) that certain Construction, Operation and
Reciprocal Easement Agreement (“REA”) by and between Landlord and New England
Mutual Life Insurance Company, dated May 29, 1986, recorded with the Suffolk
Registry of Deeds in Book 2524, Page 236 and as amended on April 13, 1989, each
as hereafter amended from time to time. This covenant is in lieu of any other
so-called covenant of quiet enjoyment, either express or implied. This covenant
and the other covenants of Landlord contained in this Lease shall be binding
upon Landlord and its successors and assigns only with respect to breaches
occurring during its and their respective ownerships of Landlord’s interest
hereunder.

ARTICLE 4. TENANT’S COVENANTS

 

  4.01 Obligations Of Tenant To Furnish Floor Plans. Pursuant to Exhibit B,
Tenant shall deliver to Landlord for its approval the plans and specifications
for Tenant’s initial improvements to the Additional Premises and any other
improvements or other refurbishments to the balance of the Leased Premises.

 

  4.02 Construction Of Tenant Improvements. Landlord and Tenant shall comply
with the obligations set forth in Exhibit B with respect to all Tenant
Improvements to be installed and constructed by such party.

 

  4.03 Taxes On Personal Property. In addition to, and wholly apart from its
obligation to pay Tenant’s Proportionate Share of Operating Costs and
Impositions, Tenant shall be responsible for and shall pay, prior to
delinquency, taxes or governmental service fees, possessory interest taxes, fees
or charges in lieu of any such taxes, capital levies, or other charges imposed
upon, levied with respect to or assessed against its personal property, or the
value of its Tenant Improvements, or its interests pursuant to this Lease. To
the extent that any such taxes are not separately assessed and billed to Tenant
and were billed to Landlord, Tenant shall pay the amount thereof as invoiced to
Tenant by Landlord together with reasonable documentation evidencing such
charges.

 

  4.04

Repairs By Tenant. Tenant shall maintain and repair the Leased Premises, keep
the same in such good order, repair and condition as the same are in on the Term
Commencement Date or thereafter may be put in compliance with the Lease and,
upon expiration of the Term, surrender the same to Landlord in the condition
required under Section 4.07, reasonable wear and tear, damage by fire or other
casualty, loss from condemnation, and maintenance and repairs that are
Landlord’s obligation excepted. Tenant’s obligation shall include, without
limitation, the obligation within the Leased Premises to maintain and repair all
walls (except the exterior surface or structural portion of the Building or any
building systems), floors, ceilings, windows (except for windows located on the
exterior of the Building), doors and fixtures and to repair all damage caused by
Tenant or its Invitees to the Leased Premises or anywhere in the Building. At
the

 

- 16 -



--------------------------------------------------------------------------------

  request of Tenant, Landlord shall perform the maintenance and repair work
required under this Section 4.04 at Tenant’s sole cost and expense and as an
extra service to be rendered pursuant to Section 3.02. Any work of repair and
maintenance performed by or for the account of Tenant by persons other than
Landlord shall be performed by contractors approved by Landlord in accordance
with Section 4.07 and in accordance with procedures that Landlord shall from
time to time establish. Nothing herein contained, however, shall be deemed to
impose upon Tenant the obligation to perform maintenance and repair work
required by reason of the negligence or wrongful acts of Landlord or its agents
or employees.

 

  4.05 Waste. Tenant shall not commit or allow any waste or damage (except as
set forth in Section 5.07) to be committed in any portion of the Leased
Premises.

 

  4.06 Assignment Or Sublease.

 

  (a) In the event Tenant intends to assign this Lease or sublet the Leased
Premises or any part thereof to a person or entity which controls, is controlled
by or is under common control with Tenant, or an entity into or with which
Tenant is merged or consolidated or to which substantially all of Tenant’s
assets are transferred (hereinafter, “Affiliate”), then Tenant shall give
Landlord written notice of such intent. As used herein, “control” shall mean
ownership of more than 50% of the shares or beneficial interests of the entity
in question, together with the power to control and manage the affairs thereof
either directly or by election of directors and/or officers. Landlord’s consent
shall not be required for a sublease to an Affiliate, provided that Tenant shall
provide Landlord with reasonable evidence of such transaction and the sublease
otherwise complies with this Lease. Landlord shall approve an assignment to an
Affiliate, provided that the Affiliate is of sound financial condition (taking
into account the remaining obligations under the Lease), as reasonably
determined by Landlord. Furthermore, Landlord’s prior consent shall not be
required for an office-sharing arrangement (without construction of internal
demising walls) that Tenant may from time to time enter into with one or more
reputable business vendors providing services to Tenant at the Leased Premises
(each, a “Tenant Related Party”), provided that (i) the same do not cover more
than 2,000 square feet of Net Rentable Area in the aggregate, (ii) Tenant
provides Landlord with reasonable evidence of such transaction and insurance
certificates consistent with the requirements of this Lease, and (iii) the
transaction otherwise complies with this Lease.

 

  (b)

Tenant shall have the right to seek an assignment (or a subletting of more than
2,000 square feet of Net Rentable Area of the Leased Premises) to a person or
entity other than an Affiliate, only upon the expiration of one (1) year from
the Term Commencement Date. In the event Tenant intends to assign this Lease or
sublet the Leased Premises or any part thereof to a person or entity other than
an Affiliate, the Tenant shall give Landlord written notice of such intent.
Tenant shall provide Landlord with (i) the name of the proposed assignee or
subtenant, (ii) such information as to the financial responsibility and standing
of such assignee or subtenant as Landlord shall reasonably require, (iii) the
proposed transfer instrument or, if such an instrument has not then been
negotiated, a summary of the material terms and conditions upon which the
proposed assignment or subletting is to be made (including economic terms as
negotiated in a letter of intent or, if not then negotiated, as proposed by
Tenant), and (iv) any additional information or

 

- 17 -



--------------------------------------------------------------------------------

  documents reasonably requested by Landlord within five (5) Business Days after
receipt of Tenant’s initial submission (in which event Tenant shall provide such
additional information or documents to Landlord within ten (10) Business Days).
Tenant shall not assign this Lease, nor sublet the Leased Premises or any
portion thereof to any person or entity who is then a tenant in the Project
(unless Landlord, after Tenant’s request, acknowledges that no suitable space is
available therein); any party with whom Landlord or any affiliate of Landlord is
then negotiating with respect to space in the Project for a term reasonably
comparable to the term proposed by Tenant (as evidenced by Landlord’s showing
space to said party and by exchanging proposals with said party). Landlord shall
designate, within seven (7) days after Tenant’s request specifying the term
proposed by Tenant, the parties then meeting such parameters, provided that, if
so requested by Landlord, Tenant shall maintain the confidentiality of any such
non-public information); or any entity owned by, owning, or affiliated with,
directly or indirectly, any tenant or other party as set forth in this sentence.

 

  (c)

Except for any sublease that is for less than two (2) years and, when combined
with all prior sublease(s), is for less than 2,000 square feet of Rentable Floor
Area in the aggregate, Landlord shall, by the date five (5) Business Days
following the receipt of the additional information or documents required under
(b)(iv) above (or, if later, by the date fifteen (15) days after the initial
submission of the information required under (b) above) notify Tenant in writing
whether Landlord elects to terminate this Lease as to the space in the Leased
Premises so affected as of the date specified by Tenant for the commencement of
the proposed sublease or assignment and for the period specified by Tenant (that
is, such recapture shall be for remainder of the Term if Tenant proposes a
sublease for all or substantially all of the remainder of the Lease Term, but
otherwise for such shorter period as may be specified by Tenant in its notice
hereunder). If Landlord makes such election, Tenant will be relieved of all
further obligations hereunder as to such space and such period as is so
specified in Tenant’s notice, and (if the termination applies only to a portion
of the Leased Premises) Landlord shall at its expense construct the demising
wall and corridor modifications necessary to effect such termination. If
Landlord should fail to notify Tenant in writing of such election to terminate
within said period, Landlord shall be deemed to have elected not to terminate.
If Landlord does not so terminate (or if Landlord has no such termination right
under the first sentence of this subparagraph), then by the date fifteen
(15) days following receipt of the exact copy of the proposed transfer
instrument (or, if later, by the date five (5) Business Days after receipt of
the information required under (b) above), Landlord shall grant or deny consent
for Tenant to assign this Lease or sublet such space, such consent not to be
unreasonably withheld or conditioned so long as (w) the proposed transfer
instrument complies with this Lease (Landlord’s approval of which shall not be
unreasonably withheld if the same complies with this Lease), (x) the use of the
Leased Premises by such proposed assignee or sublessee would be a Permitted Use,
(y) the character and business reputation of the proposed assignee or sublessee
is consistent with the character of the Building as a first-class office
building, and (z) the proposed assignee or sublessee is of sound financial
condition as reasonably determined by Landlord (which determination shall take
into account the continuing liability of Tenant hereunder and the remaining
obligations under the Lease). Any denial by Landlord of such consent shall be in
writing and specify the reasons for denial. In no event shall a failure by
Landlord to

 

- 18 -



--------------------------------------------------------------------------------

  approve a proposed subtenant or assignee cause a termination of this Lease. If
Landlord terminates this Lease as to a portion of the Leased Premises as
provided above, upon request of either party Landlord and Tenant shall enter
into a modification of this Lease that reflects such termination as to the space
and term in question.

 

  (d) Any rent or other consideration realized by Tenant in connection with any
such sublease or assignment in excess of the Rent payable hereunder, after
deduction of the reasonable cost of Tenant Improvements installed solely for
sublease purposes for which Tenant has paid and reasonable legal fees,
commissions and other reasonable subletting and assignment costs, shall be paid
as follows: fifty percent (50%) of the excess shall be retained by Tenant and
fifty percent (50%) of the excess shall be paid to Landlord.

 

  (e) In marketing all or part of the Leased Premises hereunder, Tenant shall
not publicly advertise (by means of on-line broker listings, flyers, or
otherwise) rental terms for the space that are less than the fair market rent
rate for comparable space in the Project. The foregoing sentence shall not,
however, prevent Tenant from listing the space with “terms available upon
request” or from privately offering, negotiating, or entering into a transaction
(in accordance with this Section 4.07) with a particular party on terms that are
lower than the fair market rent rate for comparable space in the Project.

 

  (f)

In the case of each assignment or sublease: (i) Tenant and the assignee or
subtenant, as the case may be, shall execute an assignment or sublease which
shall include terms that do not materially differ from those theretofore
disclosed to Landlord; (ii) within three (3) Business Days after the execution
thereof, an executed copy of the assignment or sublease shall be delivered to
Landlord; (iii) the terms and provisions of any such assignment or sublease
shall specifically prohibit the assignment of the interest of the sublessee or
assignee, or the sub-subletting of all or any portion of the Leased Premises
covered by the sublease without the prior written consent of the Landlord, which
consent may be withheld in Landlord’s absolute discretion, unless otherwise
expressly agreed by Landlord at the time of such consent; (iv) no assignment or
subletting shall affect the continuing primary liability of Tenant (which,
following assignment or sublease, shall be joint and several with the assignee
or subtenant, as the case may be; however, Landlord shall have no obligation to
name any such assignee or sublessee, in connection with enforcing any of
Landlord’s right against Tenant hereunder); (v) no consent by Landlord to any of
the foregoing in the specific instance shall operate as a waiver in any
subsequent instance; (vi) no assignment or subletting shall be permitted to the
extent the same causes Tenant to be in default under any Subordination,
Non-Disturbance and Attornment Agreement to which it is a party; (vii) no
assignment or subletting shall permit the assignee, sublessee or any other
person or entity having an interest in the possession, use, occupancy or
utilization of the Leased Premises, to receive or to pay rental or payment on
account of the use, occupancy or utilization of the Leased Premises based in
whole or in part on the net income or profits derived by any person or entity
from any property leased, used, occupied or utilized (other than an amount based
on a fixed percentage or percentages of receipts of sales); and (viii) no
assignment shall be binding upon Landlord, unless Tenant shall deliver to
Landlord an instrument in recordable form which contains a covenant of
assumption by the assignee and in form and in substance reasonably satisfactory
to Landlord running to

 

- 19 -



--------------------------------------------------------------------------------

  Landlord and all persons claiming by, through and under Landlord, but the
failure or refusal of the assignee to execute such instrument of assumption
shall not release or discharge the assignee from its primary liability as Tenant
hereunder. If Tenant enters into any sublease or assignment, Landlord may from
time to time require that such subtenant or assignee agree directly with
Landlord to be liable, jointly and severally with Tenant, solely to the extent
of the obligation undertaken by or attributable to such subtenant or assignee,
for the performance of Tenant’s agreements under this Lease (including payment
of rent and other charges under the sublease or assignment), and every sublease
or assignment shall so provide. In the event of a default by Tenant under the
Lease, Landlord may collect rent and other charges from the subtenant or
assignee and apply the net amount collected to the rent and other charges due
under the Lease, but no such collection shall be deemed a waiver of the
provisions of Section 4.06, or the acceptance of the subtenant or assignee, as a
tenant, or a release of Tenant from its direct and primary liability for the
performance of all of Tenant’s obligations under the Lease.

 

  (g) No assignment or subletting by Tenant shall relieve Tenant of any
obligation under this Lease. Any assignment or subletting without obtaining
Landlord’s prior consent or approval as required under this Section 4.06 shall
be void.

 

  (h) If Tenant has failed to execute an assignment or sublease within six (6)
months following the giving by Tenant of written notice of its intent to effect
an assignment or subletting under Section 4.06(b) above, Tenant shall again be
obligated to notify Landlord of any intent to assign this Lease or sublet all or
any portion of the Leased Premises, and Landlord shall again have the right to
approve any proposed assignment or sublease or to terminate this Lease under
Section 4.06(c).

 

  4.07

Alterations And Surrender. Tenant shall not make or allow to be made any
alterations or physical additions in or to the Leased Premises without obtaining
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned, or delayed with respect to proposed alterations and
additions which (i) comply with all applicable laws, ordinances, rules and
regulations, (ii) are compatible with the Building and its mechanical,
electrical, HVAC and life safety systems, and do not excessively burden the
capacity of such systems; (iii) will not interfere with the use and occupancy of
any other portion of the Building; (iv) will not affect the structural integrity
of the Building; and (v) will satisfy the standards and comply with the
procedures and requirements required for Tenant Improvements, as set forth in
Exhibit B. (Notwithstanding the foregoing, Tenant shall not be required to
obtain Landlord’s prior approval of plans for cosmetic alterations or standard
equipment installations in the Leased Premises (such as painting, carpeting, or
installations of built-in workstations, furniture, cabinets, or decorations),
provided that such alterations (i) comply with the preceding sentence and do not
include or affect any mechanical, electrical, or plumbing work or life safety or
other Building systems or any structural elements of the Building, (ii) the cost
of such alterations does not exceed $25,000 in the aggregate and (iii) such
alterations shall otherwise be performed by Tenant, with reasonable prior notice
to Landlord, in accordance with the terms and provisions of this Lease
including, without limitation, this Section 4.07.) Specifically, but without
limiting the generality of the foregoing, Landlord’s right of consent shall
encompass plans and specifications for proposed alterations or additions,
construction means and methods, the identity of any contractor or subcontractor
to be employed on the work of alterations or additions, and the time for
performance

 

- 20 -



--------------------------------------------------------------------------------

  of such work. Tenant shall supply to Landlord any documents and information
reasonably requested by Landlord in connection with its consent hereunder. (Any
comments or disapproval by Landlord shall provide reasonable detail as to the
objection.) Landlord’s approval of the plans, specifications and working
drawings for Tenant’s alterations shall create no responsibility or liability on
the part of Landlord for their completeness, design sufficiency, or compliance
with all laws, rules and regulations of governmental agencies or authorities.
All alterations and additions permitted hereunder shall be made and performed by
Tenant without cost or expense to Landlord. Tenant shall take such steps as
Landlord or its mortgagee may deem reasonably necessary to avoid the filing,
perfection or enforcement of any lien for labor or materials against the Land or
the Building by reason of work performed by or on behalf of Tenant.

All Tenant Improvements under Section 3.05, and all alterations, physical
additions or improvements made to the Leased Premises by Tenant under this
Section 4.07, shall become the property of Landlord upon the termination of this
Lease and shall be surrendered to Landlord upon the termination of this Lease by
lapse of time or otherwise; provided, however, that this clause shall not apply
to business equipment, fixtures, or related installations or any other moveable
equipment, furniture or personal property, and shall not apply to any Tenant
Improvements, alterations, additions or improvements specified by Tenant to
Landlord and approved by Landlord in writing prior to their installation or to
any special installations, plumbing, fixtures or other additions or improvements
that would require unusual expense to re-adapt the Leased Premises for general
office purposes and are so specified by Landlord for removal (which items
Landlord, if so requested by Tenant, shall specify at the time of Landlord’s
approval of the construction documents for such work), all of which shall be
removed by Tenant, at Tenant’s expense, prior to the expiration of the Term (or,
if the parties so agree in lieu of such removal, Tenant shall pay to Landlord an
amount equal to the estimated cost of removing such items). Landlord
specifically reserves the right to require Tenant to remove at the end of the
Term any private bath and shower facilities in the Leased Premises and, at
Tenant’s request at the time of approval of the plans therefor, shall indicate
which elements of such improvements are to be removed. Tenant shall be
responsible for leaving the Leased Premises clean and tenantable (and the
obligations of Tenant provided for in this paragraph shall survive any
expiration or termination of this Lease). Title to all alterations, physical
additions or improvements and Tenant Improvements not removed by Tenant pursuant
to this paragraph on or prior to the termination of the Term shall automatically
be conveyed and transferred by Tenant to Landlord upon such expiration or
termination, and shall be deemed abandoned by Tenant and shall thereupon become
the property of Landlord. Tenant shall execute such documentation confirming and
ratifying such conveyance and transfer as Landlord shall reasonably require.
Tenant shall repair at its sole cost and expense all damage caused to the Leased
Premises or the Building by removal of Tenant’s moveable equipment, or graphics,
or furniture and such other alterations and additions as Tenant shall be allowed
or required to remove from the Leased Premises by Landlord. If Tenant fails to
perform any of its obligations under this paragraph prior to the expiration or
earlier termination of the Term, then (without limiting any other remedies for
such default) at Landlord’s election at any time thereafter Landlord may perform
such work for Tenant’s account and at Tenant’s expense, and upon demand Tenant
shall reimburse Landlord for all costs thereof (including the administrative fee
set forth in Section 3.06) as an extra service hereunder, together with holdover
rent under Section 8.02 for the period required to perform such work if and to
the extent Tenant’s failure to perform such work delays the space preparation
work for the next tenant of all or part of the Leased Premises.

 

- 21 -



--------------------------------------------------------------------------------

  4.08 Compliance With Laws And Insurance Standards. Tenant shall not occupy for
use, or permit any portion of the Leased Premises to be occupied or used, for
any business or purpose which is disreputable or creates a fire hazard, or
permit anything to be done which would in any way increase the rate of insurance
coverage on the Building and/or its contents. If Tenant does or permits anything
to be done which shall increase the cost of any insurance policy required to be
carried hereunder, then Tenant shall reimburse Landlord, within thirty (30) days
after receipt of an invoice, for any such additional premiums. Landlord shall
deliver to Tenant a written statement setting forth the amount of any such
insurance cost increase and showing in reasonable detail the manner in which it
has been computed and determined chargeable to Tenant. Tenant shall comply with
all laws, ordinances, orders, rules and regulations (state, federal, municipal
or promulgated by other agencies or bodies having or claiming jurisdiction) now
in force or which may hereafter be in force related to the use, condition or
occupancy of the Leased Premises (excluding any matters that are part of
Landlord’s maintenance or repair obligations hereunder) or the conduct of
Tenant’s business therein, including but not limited to, any requirements
concerning hiring of employees and provisions for the disabled, and Tenant shall
keep the Leased Premises equipped with all safety appliances required by any law
or ordinance or other regulation of any public authority because of any use made
by Tenant of the Leased Premises, and shall procure all licenses and permits so
required because of such use, and, if required by Landlord, do any work so
required because of such use, it being understood that the foregoing provisions
shall not be construed to broaden in any way the Permitted Use. Nothing done by
Tenant in its use or occupancy of the Leased Premises shall create, require or
cause imposition of any requirement by any public authority for structural or
other upgrading of or improvement to the Building. Tenant shall not allow to be
brought into the Leased Premises or the Building any biologically or chemically
active or other hazardous substances or materials, except for ordinary office
and cleaning supplies used in the ordinary course of Tenant’s business and use
of the Leased Premises in compliance with the Lease and applicable law. If a
lender or governmental agency shall require monitoring or testing to ascertain
whether there has been a release of such materials or substances, then the
reasonable costs thereof shall be reimbursed by Tenant to Landlord if the
requirement is based upon the reasonable belief that the release was caused by
Tenant or any person acting under or through Tenant.

 

  4.09

Entry For Repairs And Leasing. After reasonable notice (which may be made, in
accordance with customary administrative procedures, by telephone or electronic
means, and shall not be required by Tenant to be made more than three (3) days
in advance, except in emergencies when no such notice shall be required),
Landlord, its agents and representatives, shall have the right to enter the
Leased Premises to inspect the same, to exercise such rights as may be permitted
hereunder, to make repairs or alterations to the Building or other tenant spaces
therein, to deal with emergencies, to post such notices as may be permitted or
required by law to prevent the perfection of liens against Landlord’s interest
in the Building, or to exhibit the Leased Premises to prospective tenants
(during the last twelve (12) months of the Term), purchasers, encumbrancers or
others, or for any other purpose consistent with the operation of comparable
buildings in downtown Boston as Landlord may deem reasonably necessary or
desirable; provided, however, that Landlord shall exercise all such entry rights
in a manner consistent

 

- 22 -



--------------------------------------------------------------------------------

  with comparable buildings in downtown Boston and use reasonable efforts not to
unreasonably interfere with Tenant’s business operations. Except as set forth in
Section 3.01(d), Tenant shall not be entitled to any abatement of Rent by reason
of the exercise of any such right of entry.

 

  4.10 No Nuisance. Tenant shall conduct its business and control its agents,
employees, invitees and visitors in such manner as not to create any nuisance,
or interfere with, annoy or disturb any other tenant or Landlord in its
operation of the Building.

 

  4.11

Subordination. Landlord represents that there is currently no Mortgage (or
ground lease) on the Building or the Land. This Lease and the rights of Tenant
hereunder shall be subject and subordinate to the lien of any Mortgage hereafter
placed on the Building or the Land, and to any and all advances made thereunder,
interest thereon or costs incurred in connection therewith. Without the consent
of Tenant, the holder of any such Mortgage shall have the right to elect to be
subject and subordinate to this Lease, such subordination to be effective upon
such terms and conditions as such holder may direct which are not inconsistent
with the provisions hereof. Notwithstanding any foreclosure or sale under any
such Mortgage (or deed in lieu thereof), this Lease (pursuant to a
subordination, non-disturbance and attornment agreement as provided below or
otherwise at the option of the holder of the Mortgage, the purchaser at a
foreclosure sale or grantee of deed in lieu of foreclosure) shall remain in full
force and effect and Tenant shall attorn to the holder or the purchaser at any
such sale or foreclosure or the grantee of any such deed. So long as there is no
Event of Default, Tenant’s agreement to subordinate the Lease to a future
Mortgage as set forth above shall be conditioned on Landlord causing the holder
of such Mortgage to execute and deliver a subordination, non-disturbance and
attornment agreement on such mortgagee’s customary form, which shall provide
that, so long as this Lease is in full force and effect and there exists no
Event of Default hereunder, Tenant’s rights under this Lease shall not be
disturbed by reason of such subordination or by reason of foreclosure of such
Mortgage, or exercise of the statutory power of sale, or receipt of deed in lieu
of foreclosure. Upon any attornment as set forth above, this Lease shall
continue in full force and effect as a direct lease between such mortgagee,
purchaser or grantee, as a successor landlord, and Tenant, upon all the terms,
conditions and covenants set forth herein, except that such mortgagee, purchaser
or grantee (unless formerly the Landlord under this Lease) shall not be
(a) bound by any payment of Rent for more than one month in advance; (b) bound
by any amendment or modification of this Lease made without the consent of the
holder of the Mortgage; (c) liable in any way to Tenant for any prior act or
omission, neglect or default on the part of Landlord under this Lease,
(d) obligated to perform any work or improvements to be done by Landlord in the
Leased Premises; or (e) subject to any counterclaim or set off which theretofore
accrued to Tenant against Landlord. Tenant further agrees that this Lease shall
be subject and subordinate to any amendment hereafter made to the recorded
instruments referenced in Section 3.07, and to any other instrument by which
Landlord may subject the Building and the Land to easements in connection with
the development, redevelopment, alteration, improvement, operation, maintenance
or repair thereof, provided the same do not interfere (in a manner inconsistent
with the operation of Comparable Buildings in Downtown Boston) with Tenant’s use
of the Leased Premises for the Permitted Uses or unreasonably interfere with
Tenant’s rights and benefits expressly set forth in the Lease. The provisions of
this Section 4.11 shall be self-operative, with no further instrument of
subordination being required. Within ten (10) days after Landlord’s request,

 

- 23 -



--------------------------------------------------------------------------------

  Landlord and Tenant shall execute, acknowledge and deliver any documents
reasonably appropriate to confirm such provisions. No owner of the Leased
Premises shall be liable under this Lease except for breaches of Landlord’s
obligations occurring while such person is the owner of the Leased Premises.

 

  4.12 Estoppel Certificate. At Landlord’s request, Tenant shall execute (within
fifteen (15) days after Tenant receives any such request) estoppel certificates
on a form specified by Landlord, addressed to (i) any mortgagee or prospective
mortgagee of Landlord or (ii) any purchaser or prospective purchaser of all or
any portion of, or interest in, the Building, certifying that the Lease is in
full force and effect against Tenant without amendment except as provided
therein, the date through which Gross Rent has been paid, that neither Tenant
nor, to its knowledge, Landlord is in default under the Lease and to its
knowledge Tenant has no claims, defenses, or offsets against the enforcement of
the Lease in accordance with its terms, the amount of any security deposit or
letter of credit held under the Lease, and such other matters concerning the
Lease as such mortgagee(s) or purchaser(s) may reasonably require; provided,
however, that in no event shall any such estoppel certificate require an
amendment of the provisions hereof or otherwise affect or abridge Tenant’s
rights hereunder. At Tenant’s request, Landlord shall execute (within fifteen
(15) days after Landlord receives any such request) an estoppel certificate to a
proposed subtenant, assignee, or lender of Tenant on a form reasonably
acceptable to Landlord, certifying as to such facts (if true) regarding the
Lease as are customarily addressed in such estoppel certificates; provided,
however, that in no event shall any such estoppel certificate require an
amendment of the provisions hereof or otherwise affect or abridge Landlord’s
rights hereunder.

 

  4.13 Tenant’s Remedies. Tenant shall look solely to Landlord’s interest in the
Building for recovery of any judgment from Landlord. Landlord, its agents, its
employees, and (if Landlord is a partnership or joint venture) its partners,
whether general or limited, or (if Landlord is a corporation), its directors,
officers, and shareholders, or (if Landlord is a limited liability company), its
members, manager, and officers, or (if Landlord is a trust) its trustees and
beneficiaries, shall never be personally liable for any such judgment. Any lien
obtained to enforce any such judgment and levy of execution thereon shall be
subject and subordinate to any Mortgage. Landlord shall not be deemed to be in
default of any obligation hereunder unless Tenant has given Landlord written
notice of the alleged default specifying the applicable provision of this Lease
and the same remains uncured after thirty days (or, except in cases of imminent
risk to person or property, such longer period as may be reasonably necessary to
cure the same). In no event shall Landlord be liable for consequential or
indirect damages. In addition to the other remedies provided in this Lease,
Tenant shall be entitled to the restraint by injunction of the violation or
attempted or threatened violation of any of the covenants, conditions or
provisions of this Lease by Landlord or to a decree compelling specific
performance of any such covenants, conditions or provisions. No termination
remedy that is not expressly set forth in this Lease for any breach or failure
by Landlord to perform any obligation under this Lease shall be implied or
applicable as a matter of law. This Lease shall be construed as though
Landlord’s and Tenant’s covenants contained herein are independent and not
dependent, and Tenant hereby waives the benefit of any statute or judicial law
to the contrary.

 

  4.14 Rules and Regulations. Tenant shall comply with the rules and regulations
for the Building attached as Exhibit C and such amendments thereto as Landlord
may adopt from time to time with prior notice to Tenant. Landlord’s rules and
regulations shall not be enforced or enacted against Tenant in a discriminatory
manner.

 

- 24 -



--------------------------------------------------------------------------------

  4.15 Personal Property At Tenant’s Risk. All of the furnishings, fixtures,
equipment, effects and property of every kind, nature, and description of Tenant
and of all persons claiming by, through and under Tenant which, during the
continuance of this Lease or any occupancy of the Leased Premises by Tenant or
anyone claiming under Tenant, may be on the Leased Premises or elsewhere in the
Building, shall be at the sole risk and hazard of Tenant to the maximum extend
permitted by law, and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, by the leakage or bursting of water pipes,
steam pipes, or other pipes, or by theft or from any other cause, no part of
said loss or damage is to be charged to or be borne by Landlord, except Landlord
shall in no event be held harmless or exonerated for any liability to Tenant or
to any other person, for any injury, loss, damage or liability to the extent
such indemnity, hold harmless or exoneration is prohibited by law.

 

  4.16 Payment Of Landlord’s Expenses. Tenant shall pay, as Additional Rent, all
reasonable out-of-pocket costs, counsel and other fees incurred by Landlord in
connection with all requests by Tenant for consent or approval under this Lease
(excluding approvals of plans for Tenant’s Construction Work), and the
enforcement by Landlord of any obligation of Tenant under this Lease.

 

  4.17 Letter of Credit/Security Deposit. On the execution of this Lease, Tenant
shall deliver to Landlord either (a) a letter of credit or (b) a cash security
deposit securing the performance of the obligations of Tenant hereunder, in the
amount specified therefor in the Basic Lease Information Sheet. Any such letter
of credit shall comply with the requirements of Exhibit D attached hereto (as
more particularly defined therein, the “Letter of Credit”), which is
incorporated herein by reference. Any cash security deposit from time to time
held hereunder may be mingled with other funds of Landlord and no fiduciary
relationship shall be created with respect to such deposit, nor shall Landlord
be liable to pay Tenant interest thereon. If Tenant shall fail to perform any of
its obligations under this Lease after the expiration of any applicable notice
and cure period (or fail to perform any of its obligations under the Lease and
transmittal of a default notice or running of a cure period is barred or tolled
by applicable law), Landlord may, but shall not be obliged to, draw on the
Letter of Credit and/or apply any cash security deposit to the extent necessary
to cure such failure to pay, and Tenant shall reinstate such cash security
deposit or Letter of Credit to the original amount thereof upon demand (it being
understood that such reinstatement obligation shall take into account both the
then undrawn amount of the Letter of Credit and any unapplied cash security
deposit then held by Landlord). Within thirty (30) days after the expiration or
sooner termination of the Term the cash security deposit or Letter of Credit, to
the extent not applied, shall be returned to the Tenant, without interest.

 

  4.18

Tenant’s Financial Condition. Within ten (10) Business Days after request from
Landlord from time to time (but not more often than once in any
twelve-(12)-month period), Tenant shall deliver to Landlord (or, at Tenant’s
election, directly to the party requesting the same, provided it is a party
described in the next sentence) Tenant’s financial statements (audited, if
available) for the most recent fiscal year for which such statements are
available and, for the most recent four quarters not covered by such statements,
quarterly financial statements certified by Tenant’s chief financial officer.
Such financial statements shall be requested only

 

- 25 -



--------------------------------------------------------------------------------

  as reasonably necessary to satisfy the needs of Landlord’s current and
prospective mortgagees, lenders, purchasers, and investors. All financial
statements shall be confidential and shall be used only for the purposes set
forth in this Lease. If requested by Tenant, any such non-public financial
information shall be provided pursuant to a commercially reasonable
confidentiality agreement, in form reasonably acceptable to the parties.

 

  4.19 Energy Conservation. Tenant agrees to cooperate with Landlord and to
abide by all Building regulations which Landlord may, from time to time,
reasonably prescribe for the proper functioning and protection of the heating,
air-conditioning, lighting, and electrical systems and in order to maximize the
effect thereof and to conserve heat, air-conditioning, and electricity.
Notwithstanding anything to the contrary in this Lease, Landlord may institute
such policies, programs and measures as may be in Landlord’s reasonable judgment
necessary, required or expedient for the conservation or preservation of energy
or energy services, or as may be necessary to comply with applicable codes,
rules, regulations or standards.

 

  4.20. Discharge of Mechanic’s and Materialman’s Liens. Tenant agrees within
ten (10) Business Days after notice of filing to discharge of record by payment,
filing of the necessary bond, order of a court of competent jurisdiction, or
other means acceptable to Landlord, any mechanic’s, materialman’s, design
professional or other lien against the Leased Premises and/or Landlord’s or
Tenant’s interest therein (or any other portion of the Project) when such lien
arises out of work performed or claimed to have been performed in or on the
Leased Premises by Tenant or any party acting under or through Tenant, which
liens may arise out of any payment due for, or purported to be due for, any
labor, services, materials, supplies or equipment alleged to have been furnished
to or for the Tenant in, upon or about the Leased Premises. In the event Tenant
contests any such lien, Tenant shall either (i) deposit with Landlord an amount
equal to the claims made by such lien, together with interest thereon as it may
from time to time become due, as security for the payment and discharge thereof
prior to execution or (ii) deliver to Landlord a bond of a recognized surety
authorized to write surety bonds in Massachusetts assuring the payment and
removal of such lien, together with any interest or penalty thereon, and naming
Landlord as a co-obligee. Any judgment or other process issued in such a contest
shall be paid and discharged before execution thereof. If Tenant fails to keep
this covenant, in addition to all other remedies available to Landlord under
this Lease, Landlord may, at its option, purchase a surety bond at twice the
amount of the lien, securing such lien, and Tenant agrees to pay to Landlord, as
Additional Rent, the cost thereof, plus (i) an administrative charge of ten
percent (10%) of such cost to compensate Landlord for its expenses and overhead,
and (ii) Landlord’s reasonable attorneys’ fees and damages.

ARTICLE 5. CASUALTY, EMINENT DOMAIN

 

  5.01

Landlord’s Casualty Insurance. Landlord shall maintain, or cause to be
maintained, a policy or policies of all risk or special form insurance (or its
then comparable equivalent) insuring the Building against loss or damage by fire
or other insurable hazards and contingencies, with coverages and amounts
required from time to time by Landlord’s first mortgagee or, if there is no such
requirement, in then commercially reasonable types of coverage and amounts as
determined from time to time by Landlord, in the exercise of its good faith
judgment, to be necessary or appropriate for the Building as a first-class
mixed-use

 

- 26 -



--------------------------------------------------------------------------------

  project in the Back Bay district of Boston; provided, that Landlord shall not
be obligated to insure any furniture, equipment, machinery, goods or supplies
which Tenant may keep or maintain in the Leased Premises or any Tenant
Improvements or other Alterations installed by Tenant. If the annual premiums
charged Landlord for such casualty insurance exceed the standard premium rates
because the nature of Tenant’s operations in the Leased Premises results in
extra-hazardous exposure, then Tenant shall, upon receipt of appropriate premium
invoices, reimburse Landlord for such increases in premium as Additional Rent.

 

  5.02 Landlord’s Liability Insurance. Landlord shall maintain, or cause to be
maintained, a policy or policies of commercial general liability insurance, with
coverages and amounts required from time to time by Landlord’s first mortgagee
or, if there is no such requirement, in then commercially reasonable types of
coverage and amounts as determined from time to time by Landlord, in the
exercise of its good faith judgment, to be necessary or appropriate for the
Building as a first-class mixed-use project in the Back Bay district of Boston.

 

  5.03 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

 

  (a) Commercial General Liability insurance covering claims of bodily injury,
personal injury, and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with minimum primary limits of $1,000,000 each occurrence and
$2,000,000 annual aggregate and a minimum excess/umbrella limit of $5,000,000.

 

  (b) Property insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property in the Leased Premises
installed by, for, or at the expense of Tenant (“Tenant’s Property”), and
(ii) any Tenant Improvements (“Tenant-Insured Improvements”), together with
business interruption insurance covering periods of not less than one (1) year
in the following amounts: (i) for the first twelve (12) months of the Term an
amount equal to 1 1⁄2 times the Gross Rent ; and (ii) for each succeeding
twelve-(12)-month period, in amounts not less than the Gross Rent and Tenant’s
other operating expenses for the preceding twelve-(12)-month period, provided
that Tenant may, at its option, elect not to maintain business interruption
coverage, provided that if Tenant does not maintain such coverage, any loss or
damage to Tenant which would have been covered by such business interruption
coverage shall be deemed, for the purposes of this Lease, to be covered by
insurance. Such insurance shall be written on a special cause of loss form (or
its then comparable equivalent) for physical loss or damage, for the full
replacement cost value (subject to reasonable deductible amounts) without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance, and shall include coverage
for damage or other loss caused by fire or other peril, including vandalism and
malicious mischief, theft, water damage of any type, including sprinkler
leakage, bursting or stoppage of pipes, and explosion, and providing business
interruption coverage for a period of one year.

 

  (c)

Worker’s Compensation and Employer’s Liability or other similar insurance to the
extent required by Law. If alcoholic beverages are sold, used, delivered

 

- 27 -



--------------------------------------------------------------------------------

  or stored on, in or from the Leased Premises, and such alcoholic beverages
shall only be sold, used, delivered or stored if Tenant’s Permitted Use
expressly so allows, Tenant shall maintain throughout the Term at its expense,
liquor liability insurance or dram shop liability insurance (as applicable)
(“Dram Shop Insurance”) with combined single limits of not less than $2,000,000
per occurrence covering any claims relating to the manufacture, storage, sale,
use or giving away of any alcoholic or other intoxicating liquor or beverage,
which claims could be asserted against Landlord, Tenant or the Leased Premises.

 

  (d) The minimum limits of insurance required to be carried by Tenant shall not
limit Tenant’s liability. Such insurance shall (i) be issued by an insurance
company that has an A.M. Best rating of not less than A-VIII; (ii) be in form
and content consistent with the requirements of this Lease and reasonably
acceptable to Landlord; (iii) may be maintained as part of a blanket policy
insuring Tenant and its affiliates at other locations, and (iv) provide that the
insurer shall endeavor to provide to Landlord thirty (30) days’ prior notice of
any modification or cancellation, except that ten (10) days’ prior notice may be
given in the case of nonpayment of premiums. Tenant’s Commercial General
Liability Insurance shall (a) name Landlord, Landlord’s managing agent, and any
other party designated by Landlord (“Additional Insured Parties”) as additional
insureds; and (b) be primary insurance as to all claims thereunder and provide
that any insurance carried by Landlord is excess and non-contributing with
Tenant’s insurance. Tenant shall be responsible for repairing or restoring the
Leased Premises as provided in Section 5.07 and shall designate Landlord as a
loss payee with respect to Tenant’s property insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Term
Commencement Date and at least fifteen (15) days before the expiration dates
thereof, certificates from Tenant’s insurance company on the forms currently
designated “ACORD 28” (Evidence of Commercial Property Insurance) and “ACORD
25-S” (Certificate of Liability Insurance) or the equivalent. Attached to the
ACORD 25-S (or equivalent) there shall be an endorsement naming the Additional
Insured Parties as additional insureds which shall be binding on Tenant’s
insurance company and shall expressly require the insurance company to endeavor
to provide Landlord and each Additional Insured Party at least thirty (30) days’
prior notice of modification or cancellation, except that ten (10) days’ prior
notice may be given in the case of nonpayment of premiums. Upon Landlord’s
request, Tenant shall deliver to Landlord, in lieu of such certificates, copies
of the policies of insurance required to be carried under Section 5.03(a)
showing that the Additional Insured Parties are named as additional insureds.

 

  (e) Tenant shall maintain such increased amounts of the insurance required to
be carried by Tenant under this Section 5.03, and such other types and amounts
of insurance covering the Leased Premises and Tenant’s operations therein, as
may be reasonably requested by Landlord, but not in excess of the amounts and
types of insurance then being required by landlords of buildings comparable to
and in the vicinity of the Building. In the event that Tenant fails to timely
provide evidence of insurance required to be provided by Tenant hereunder and
such failure continues for five (5) business days after Landlord’s written
notice to Tenant, Landlord shall be authorized (but not required) to procure
such coverage in the amounts stated with all costs thereof to be chargeable to
Tenant as Additional Rent, and payable by Tenant upon receipt of written invoice
thereof.

 

- 28 -



--------------------------------------------------------------------------------

  5.04 Indemnity And Exoneration. Except to the extent such indemnity or
exoneration is prohibited by law,

 

  (a) Landlord shall not be liable to Tenant for injury to any person or any
loss or damage to any property or any inconvenience caused by (i) theft,
burglary or acts of unauthorized persons in on about the Building, (ii) any act
of Force Majeure or (iii) any repair or alteration of any part of the Building
or failure to make any such repair;

 

  (b) Except to the extent of Landlord’s negligence or willful misconduct,
Tenant shall indemnify Landlord and hold Landlord harmless of and from any and
all loss, cost, damage, injury or expense arising out of or related to claims of
injury to or death of persons or damage to property occurring in or resulting
from the use or occupancy of the Leased Premises or activities of Tenant in or
about the Leased Premises or, to the extent of Tenant’s negligence or willful
misconduct, elsewhere in or about the Building, such indemnity to include,
without limitation, the obligation to provide all costs of defense against any
such claims; and

 

  (c) Tenant shall hold and save Landlord harmless and indemnify Landlord of and
from any and all loss, cost, damage, injury or expense arising out of or in any
way related to any breach by Tenant of its obligations under this Lease or any
claims for payment for work or labor performed, materials or supplies furnished
to or at the request of Tenant or in connection with performance of any work
done for the account of Tenant in the Leased Premises or the Building, such
indemnity to include, without limitation, the obligation to provide all costs of
defense against any such claim.

 

  5.05 Waiver Of Subrogation Rights. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each waive all rights of recovery, claim,
action or cause of action against the other, its agents (including partners,
both general and limited), officers, directors, shareholders, members trustees,
beneficiaries, or employees, for any loss or damage that may occur to the Leased
Premises, or any improvements thereto, to the Building or to any personal
property of such party therein, by reason of fire, the elements, or any other
cause which is insured against or is required to be insured against by either
party under this Lease, regardless of cause or origin, including negligence of
the other party hereto, its agents, officers or employees; and each party
covenants that no insurer shall hold any right of subrogation against such other
party. Each of Landlord and Tenant shall advise insurers of the foregoing and
such waiver shall be a part of each policy maintained by Landlord and Tenant, as
applicable, which applies to the Leased Premises, any part of the Building or
Landlord’s or Tenant’s use and occupancy of any part thereof; provided that this
waiver shall be null and void if such waiver is not generally obtainable from
insurance companies in the Commonwealth of Massachusetts, and provided further
that all costs associated with obtaining insurer consent shall be borne by the
party benefited by such waiver.

 

- 29 -



--------------------------------------------------------------------------------

  5.06 Condemnation And Loss or Damage.

 

  (a) If the Leased Premises or any substantial portion thereof (meaning at
least twenty-five percent thereof) or any portion of the Building shall be taken
or condemned for any public purpose to such an extent as to render the Leased
Premises or such portion untenantable, this Lease shall, at the option of either
party (provided such option shall be exercised by the giving of notice by the
exercising party to the other party within sixty (60) days from the date the
exercising party has been notified in writing of such taking or condemnation)
forthwith cease and terminate as of the date of the taking. All proceeds from
any taking or condemnation of the Leased Premises shall belong to and be paid to
Landlord and Tenant hereby assigns to Landlord its interest in said proceeds
subject to the rights of any holder of any Mortgage; provided, however, that
Landlord shall cooperate with Tenant if Tenant seeks, in a separate proceeding,
to recover, at its cost and expense, compensation for its moving expenses,
personal property, and loss of business, provided that in no event shall any
such recovery by Tenant have the effect of diminishing or delaying the award
payable to Landlord on account of any taking or condemnation.

 

  (b) In the event of a taking of all or any portion of the Leased Premises not
exceeding thirty days, there shall be no abatement of Rent and Tenant shall
remain fully obligated for performance of all of the covenants and obligations
on its part to be performed pursuant to the terms of this Lease and shall be
entitled to any award for the use of such space during such temporary taking.
For any taking exceeding thirty days, Gross Rent shall be equitably abated in
proportion to the nature and extent of the taking, and for any temporary taking
exceeding six (6) months the termination rights under (a) above shall apply. All
proceeds awarded or paid with respect thereto shall belong to Landlord.

 

  5.07 Damage Due to Fire And Casualty. In the event of a fire or other casualty
in the Leased Premises, Tenant shall immediately give notice thereof to
Landlord. In the event of a fire or other casualty in the Leased Premises, the
following provisions shall then apply whether or not Tenant has given notice to
Landlord:

 

  (a) If the damage is limited solely to the Leased Premises and Landlord
determines that the Leased Premises can be made tenantable with substantially
all damage repaired within six (6) months from the date such work begins, then,
subject to any limitation contained in any Mortgage, Landlord shall be obligated
to rebuild the same and shall proceed diligently to do so; provided, however,
that Landlord shall have no obligation to repair or restore the Leased Premises
or Tenant Improvements except to the extent that Landlord realizes insurance
proceeds, if any, sufficient for such purposes and for all other restoration and
repair purposes and to the extent such proceeds are not applied on account of
the indebtedness secured by any Mortgage.

 

  (b)

If portions of the Building outside the boundaries of the Leased Premises are
damaged or destroyed (whether or not the Leased Premises are also damaged or
destroyed) and Landlord determines that the Leased Premises and the Building can
both be made tenantable with substantially all damage repaired within six
(6) months from the date work begins, and provided that Landlord determines that
such repair and restoration is economically feasible, then subject to any
limitation contained in any Mortgage, Landlord shall be

 

- 30 -



--------------------------------------------------------------------------------

  obligated to do so; provided, however, that Landlord shall have no obligation
to repair or restore the Leased Premises or Tenant Improvements except to the
extent that Landlord realizes insurance proceeds, if any, allocable thereto and
sufficient for such purpose and for all other restoration and repair purposes.

 

  (c) If neither subsection 5.07(a) nor 5.07(b) above applies, because Landlord
has determined that either the Leased Premises or the Building, or both, cannot
be made tenantable within six (6) months from the date work begins (or if the
Leased Premises or the Building will not be repaired due to inadequacy of
insurance proceeds), Landlord shall notify Tenant within sixty (60) days after
the date of damage or destruction and either Tenant or Landlord may terminate
this Lease within thirty (30) days after the date of such notice; provided,
however, that if the Leased Premises are not damaged Landlord shall not
terminate the Lease unless it terminates all similarly situated leases in the
Building; and provided further that Landlord or its mortgagee shall have the
right to elect to reconstruct the Building and the Leased Premises, in which
event Landlord or its mortgagee shall so notify Tenant within said sixty
(60) day period and Tenant shall thereupon have no right to terminate this
Lease, except as set forth in the next sentence. If the restoration under
subsection 5.07(a), (b) or (c) does not render the Leased Premises tenantable
(or if Landlord determines that the Leased Premises will not be rendered
tenantable) within nine (9) months from the date of casualty (as reasonably
extended for any delay by Tenant, or as reasonably extended for other Force
Majeure event(s), but not in excess of three (3) months in the aggregate for
such other Force Majeure event(s)), then Tenant may terminate the Lease within
thirty (30) days thereafter if the restoration is not then substantially
completed. In addition, in the event the Leased Premises are rendered
untenantable due to fire or other casualty during the last year of the Term and
the estimated restoration period (as reasonably determined by Landlord’s
architect or engineer) exceeds one half of the remaining Term, then either party
may terminate the Lease on at least thirty (30) days prior notice to the other
if the restoration is not then substantially complete.

 

  (d) During any period when the Leased Premises or any portion thereof are
rendered untenantable by damage or destruction, Gross Rent shall abate
proportionately until such time as the Leased Premises are made tenantable and
no portion of the Rent so abated shall be subject to subsequent recapture;
provided, however, that the duration of said Rent abatement period shall not
exceed one (1) year from the date the Leased Premises are rendered untenantable
by such damage or destruction, except as set forth in the next sentence. If the
Leased Premises are not rendered tenantable prior to the expiration of such
one-year abatement period and Landlord does not agree to extend such abatement
period until the Leased Premises are rendered tenantable, then Tenant shall have
the further right to terminate the Lease by notice given within thirty days
after such one-year period, which termination notice shall be effective as of
the end of such one-year abatement period.

 

  (e) The proceeds from any insurance paid by reason of damage to or destruction
of the Building or any part thereof, the Building Standard Improvements or any
other element, component or property insured by Landlord shall belong to and be
paid to Landlord, subject to the rights of the holder of any Mortgage, and
Tenant hereby assigns to Landlord any interest in said proceeds.

 

- 31 -



--------------------------------------------------------------------------------

  (f) Notwithstanding any provisions contained in this Section 5.07 to the
contrary in no event shall any fire or other casualty give Tenant the right to
require or demand that Landlord repair or restore any part of the Building
(other than the Leased Premises or access thereto, and then only to the extent
required elsewhere in this Section 5.07).

ARTICLE 6. DEFAULT

 

  6.01 Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” on the part of the Tenant:

 

  (a) Nonpayment of Rent. Failure to pay any payment of Rent (or any installment
or portion thereof) upon the date when payment is due, such failure continuing
for a period of five (5) Business Days after written notice of such failure;
provided, however, that Landlord shall not be required to provide such notice
more than twice during any twelve-month period of the Term with respect to
non-payment of any installment of Gross Rent or any portion thereof, the third
such non-payment constituting default without requirement of notice;

 

  (b) Other Obligations. Failure to perform any obligation, agreement or
covenant under this Lease other than those matters specified in Section 6.01(a),
such failure continuing for thirty (30) days after written notice of such
failure (or, except in cases of imminent risk to person or property, such longer
period as is reasonably necessary to remedy such default, provided that Tenant
shall within such thirty (30)-day period have commenced such remedy and
thereafter Tenant shall continuously and diligently pursue such remedy until
such default is cured), provided, however, that the cure period for any failure
to perform any restoration obligations under Section 4.07 shall be five
(5) Business Days;

 

  (c) Abandonment. Abandonment of the Leased Premises or any part thereof during
the Term. Tenant shall be deemed to have abandoned the Leased Premises if the
Leased Premises remain substantially vacant or unoccupied for a period of ninety
(90) days. Notwithstanding the foregoing, for purposes of this clause (c),
Tenant shall not be deemed to have abandoned the Leased Premises provided Tenant
continues to pay all Rent due and payable under this Lease for the Term of the
Lease.

 

  (d) General Assignment. A general assignment by Tenant for the benefit of
creditors;

 

  (e) Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant,
or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged or unstayed for a period of sixty
(60) days. In the event that under applicable law the trustee in bankruptcy or
Tenant has the right to affirm this Lease and continue to perform the
obligations of Tenant hereunder, such trustee or Tenant shall, in such time
period as may be permitted by the bankruptcy court having jurisdiction, cure all
defaults of Tenant hereunder outstanding as of the date of the affirmance of
this Lease and provide to Landlord such adequate assurances as may be necessary
to ensure Landlord of the continued performance of Tenant’s obligations under
this Lease (including, at a minimum, the maintenance of a security deposit equal
to six (6) monthly installments of Gross Rent);

 

- 32 -



--------------------------------------------------------------------------------

  (f) Receivership. The employment of a receiver to take possession of all or
substantially all of Tenant’s assets or the Leased Premises, if such
receivership remains undissolved for a period of ten (10) Business Days after
creation thereof;

 

  (g) Attachment. The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or the Leased Premises, if such attachment
or other seizure remains undismissed or undischarged for a period of thirty
(30) days after the levy thereof;

 

  (h) Insolvency. The admission by Tenant in writing of its inability to pay its
debts as they become due, the filing by Tenant of a petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
filing by Tenant of an answer admitting or failing timely to contest a material
allegation of a petition filed against Tenant in any such proceeding, or if
within sixty (60) days after the commencement of any proceeding against Tenant
seeking any reorganization, or arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceeding shall not have been dismissed. As used in
subsections (d) through (h) above, the term “Tenant” shall be deemed to include
any one or more of Tenant and any person or entity that is liable for Tenant’s
obligations under this Lease, including without limitation any Guarantor or
general partner of Tenant.

 

  6.02 Remedies Upon Default.

 

  (a) If an Event of Default occurs, Landlord shall have the right, with or
without notice or demand, immediately to terminate this Lease, and at any time
thereafter recover possession of the Leased Premises or any part thereof and
expel and remove therefrom Tenant and any other person occupying the same, by
notice, by entry or by any other lawful means, and again repossess and enjoy the
Leased Premises without prejudice to any of the remedies that Landlord may have
under this Lease, or at law or equity by reason of Tenant’s default or of such
termination.

 

  (b) Even though Tenant has breached this Lease, this Lease and the right to
recover Rent as it becomes due shall continue in effect for so long as Landlord
does not terminate this Lease under Section 6.02(a) hereof. Acts of maintenance,
preservation or efforts to lease the Leased Premises or the appointment of a
receiver upon application of Landlord to protect Landlord’s interest under this
Lease shall not constitute an election to terminate Tenant’s right to
possession.

 

  6.03

Damages Upon Termination. Should Landlord terminate this Lease pursuant to the
provisions of Section 6.02(a) hereof, Landlord shall have all the rights and
remedies of a landlord in law or in equity. Upon such termination, in addition
to any other rights and remedies of a Landlord may be entitled under applicable
law, Landlord shall be entitled to recover from Tenant: (i) the worth at the
time of award of the unpaid Rent and other amounts which had been earned at the
time of termination; (ii) the worth at the time of award of the amount by which
the unpaid

 

- 33 -



--------------------------------------------------------------------------------

  Rent which would have been earned after termination until the time of award
exceeds the amount of such Rent loss that the Tenant proves could have been
reasonably avoided; (iii) the worth at the time of award of the amount by which
the unpaid Rent for the balance of the Term after the time of award exceeds the
rental value of the Leased Premises for the balance of the Term, taking into
account reasonable projections of vacancy and the time required to re-lease the
Leased Premises of at least six months; and (iv) any other amount necessary to
compensate Landlord for all damages proximately caused by Tenant’s failure to
perform its obligations under this Lease, provided that Tenant shall not be
liable for consequential damages (which term shall not be construed to apply to
damage remedies expressly set forth in this Article 6 or Section 8.02). Tenant
further covenants, as an additional cumulative obligation after any such
termination, to punctually pay to Landlord all sums and perform all obligations
which Tenant covenants in this Lease to pay and to perform, as if this Lease had
not been terminated. In calculating the amounts to be paid by Tenant pursuant to
this Section 6.03, Tenant shall be credited with any amount paid to Landlord
pursuant to this Section 6.03 and also (in respect of the amounts referred to in
(i) and (ii)) the net proceeds of rent obtained by Landlord by reletting the
Leased Premises through the time of award, after deducting all Landlord’s
reasonable expenses in connection with such reletting, including, without
limitation, all reasonable repossession costs, brokerage commissions, fees for
legal services and expenses of preparing the Leased Premises for reletting, it
being agreed by Tenant that Landlord may (x) relet the Leased Premises or any
part thereof for a term or terms which may at Landlord’s option be equal or less
than or exceed the period which would otherwise have constituted the balance of
the Term and may grant such concessions and free rent as Landlord in its
reasonable judgment considers advisable or necessary to relet the same and
(y) make such alterations, repairs and decorations in the Leased Premises as
Landlord in its reasonable judgment considers advisable or necessary to relet
the same, and no action of Landlord in accordance with the foregoing or failure
to relet or collect rent under Landlord’s reletting of the Leased Premises shall
operate or be construed to release or reduce Tenant’s liability as aforesaid.
The “time of award” shall refer to such time as (I) Tenant shall, as a
settlement of the amounts due pursuant to this Section 6.03, pay to Landlord
such sums pursuant to a written agreement in form and substance satisfactory to
Landlord, or (II) the date on which a judgment shall be entered in a court of
competent jurisdiction to the effect that Tenant shall pay Landlord the amounts
due and owing pursuant to this Section 6.03. The “worth at the time of award” of
the amounts referred to in (i) and (ii) shall mean such amounts together with
interest at the lesser of the prime rate of interest from time to time published
in the Wall Street Journal plus four percent per annum or the maximum rate
allowed by law. The “worth at the time of award” of the amount referred to in
(iii) shall mean such amounts as computed by reference to competent appraisal
evidence or the formula prescribed by and using the Federal Reserve Discount
Rate (as from time to time published in the Wall Street Journal).

If the Lease is terminated, Landlord’s actual damages hereunder shall be subject
to mitigation by the amount of the damages that Tenant proves in a final
judicial determination would have been avoided by Landlord in the exercise of
commercially reasonable efforts to relet the Leased Premises; provided that such
reasonable efforts shall not require Landlord (i) to solicit or negotiate with
prospective new tenants until such time as Landlord obtains full and complete
possession of the Leased Premises, free of any claim to the Leased Premises or
any portion thereof by Tenant and its successors, all subtenants, and other
parties claiming under or through Tenant, (ii) to relet all or part of the
Leased Premises

 

- 34 -



--------------------------------------------------------------------------------

prior to leasing any other space in the Building then available or scheduled to
become available, (iii) to relet all or any part of the Leased Premises to
tenants that are not high quality tenants or that would be inconsistent with
Landlord’s leasing requirements, objectives, or plans, including without
limitation the development and leasing of the Building in a harmonious manner
with an appropriate mix of uses, tenants, floor areas, terms of tenancies, and
the like, (iv) to expend any amounts on tenant improvements or other leasing
costs in excess of the levels in Landlord’s budget or leasing guidelines for the
Building, or (v) to offer to relet all or part of the Leased Premises at a
rental rate below the rate that Landlord determines to be the prevailing market
rate for the space (Tenant agreeing, however, that Landlord may in its
discretion relet all or part of the Leased Premises on any terms, whether above
or below such market rate or the rental rate payable hereunder, and that Tenant
has no claim to any net reletting proceeds in excess of the rent payable
hereunder). Tenant’s liability hereunder shall not be diminished or reduced if,
or to the extent, that such efforts of Landlord to relet the Leased Premises are
unsuccessful.

 

  6.04 Computation Of Rent For Purposes Of Default. For purposes of computing
unpaid Rent which would have accrued and become payable under this Lease
pursuant to the provisions of Section 6.03, unpaid Rent shall consist of the sum
of:

 

  (1) the total Net Rent for the balance of the Term, plus

 

  (2) a computation of Tenant’s Proportionate Share of the Operating Cost and
Impositions for the balance of the Term, the assumed Operating Cost for the
calendar year of the default and each future calendar year in the Term to be
equal to the Operating Cost for the calendar year prior to the year in which the
default occurs compounded at a per annum rate equal to the mean average rate of
inflation for the preceding two (2) calendar years as determined by the United
State Department of Labor, Bureau of Labor Statistics Consumer Price Index (All
Urban Consumers, All Items, 1967 equals 100) for the Metropolitan Area or Region
of which Boston, Massachusetts is a part. If such Index is discontinued or
revised, the average rate of inflation shall be determined by reference to the
index designated as the successor or substitute index by the government of the
United States.

 

  6.05 Liquidated Damages. In lieu of the damages provided for in Section 6.03,
Landlord, at its sole option, may by written notice to Tenant, at any time after
this Lease is terminated pursuant to Section 6.02(a) or is otherwise terminated
for breach of any obligation of Tenant, elect to recover, and Tenant shall
thereupon pay, as liquidated damages, an amount equal to the aggregate of Gross
Rent that would have been due for the one-year period commencing on the date of
such termination (or, if lesser, the remainder of the Term), plus the amount of
Gross Rent accrued and unpaid at the later of (i) the time of any such
termination, or (ii) the time when Tenant vacates the Leased Premises, and less
the amount of any recovery by Landlord under the provisions of Section 6.03.

 

  6.06 Rights of Landlord In Bankruptcy. Nothing contained in this Lease shall
limit or prejudice the right of Landlord to prove for and obtain in proceedings
for bankruptcy or insolvency, by reason of the termination of this Lease, an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceeding in which, the damages are to be
proved, whether or not the amount be greater, equal to, or less than the amount
of the loss or damages referred to in this Article 6.

 

- 35 -



--------------------------------------------------------------------------------

  6.07 Late Charge. In addition to its other remedies, Landlord shall have the
right to add to the amount of any payment required to be made by Tenant
hereunder, and which is not paid on or before the date the same is due, an
amount equal to the greater of (a) Two Hundred Fifty Dollars ($250.00) or
(b) one percent (1.0%) of the delinquency, for each month or portion thereof
that the delinquency remains outstanding, the parties agreeing that Landlord’s
damage by virtue of such delinquencies would be difficult to compute and the
amount stated herein represents a reasonable estimate thereof. (Notwithstanding
the foregoing, such late charge shall not apply to the first delinquency during
any twelve-month period during the Term, if Tenant cures the delinquency within
five (5) Business Days after written notice from Landlord.) The late charge
shall be due upon demand by Landlord. Tenant shall reimburse Landlord for all
costs and expenses (including reasonable attorney’s fees) incurred by Landlord
to recover the late charges due hereunder.

ARTICLE 7. APPRAISAL

 

  7.01 Appraisal Of Fair Market Rent. In the event that Tenant disputes the
amount claimed by Landlord as Fair Market Net Rent, and such dispute cannot be
resolved by mutual agreement, the dispute shall be submitted to the appraisal
process hereinafter set forth. The amount of Fair Market Net Rent determined
pursuant to such appraisal process shall be final and binding between the
parties. The appraisal process shall be conducted as follows:

 

  (a) Tenant shall make demand for appraisal in writing within thirty (30) days
after service of Landlord’s determination of Fair Market Net Rent is given under
the terms of this Lease (or, if later, by the date ten (10) days after Landlord
gives Tenant a reminder notice as to the requirement of such demand for
appraisal, which notice Landlord may give any time after the date that is
fifteen (15) days after service of Landlord’s determination of Fair Market Net
Rent), specifying therein the name and address of the person to act as the
appraiser on its behalf. The appraiser shall be a real estate appraiser with at
least ten years’ experience in the field and a qualified member of the American
Institute of Real Estate Appraisers, or any successor of such Institute (or if
such organization or successor shall no longer be in existence, a recognized
national association or institute of land appraisers) familiar with the fair
market rent of first-class commercial office space in Comparable Buildings in
Downtown Boston. Failure on the part of Tenant to make a timely and proper
demand for such appraisal shall constitute a waiver of the right thereto. Within
ten (10) Business Days after the service of the demand for appraisal, Landlord
shall give notice to Tenant, specifying the name and address of the person
designated by Landlord to act as appraiser on its behalf who shall be similarly
qualified. If Landlord fails to notify Tenant of the appointment of its
appraiser, within or by the time above specified, then the Tenant may thereafter
send a second notice to Landlord indicating such failure and requesting Landlord
to appoint such an appraiser. If Landlord fails to notify Tenant of the
appointment of its appraiser within ten (10) Business Days after the giving of
such second notice by Tenant then the appraiser appointed by Tenant shall be the
sole appraiser to determine the issue.

 

- 36 -



--------------------------------------------------------------------------------

  (b) In the event that two (2) appraisers are chosen pursuant to
Section 7.01(a) above, the appraisers so chosen shall meet within ten
(10) Business Days after the second appraiser is appointed and, if within ten
(10) Business Days after such first meeting the two appraisers shall be unable
to agree upon a determination of Fair Market Net Rent, they, themselves, shall
appoint a third appraiser, who shall be a competent and impartial person with
qualifications similar to those required of the first two appraisers. In the
event they are unable to agree upon such appointment within five (5) Business
Days after expiration of said ten (10) day period, the third appraiser shall be
selected by the parties themselves, if they can agree thereon, within a further
period of ten (10) Business Days. If the parties do not so agree, then either
party, on behalf of both, may request appointment of such a qualified person by
an officer of the Greater Boston Real Estate Board in Boston. The three
(3) appraisers shall decide the dispute, if it has not previously been resolved,
by following the procedure set forth in Section 7.01(c) below.

 

  (c) Where the issue cannot be resolved by agreement between the two appraisers
selected by Landlord and Tenant or settlement between the parties during the
course of the appraisal process, the issue shall be resolved by the three
appraisers in accordance with the following procedure. The appraiser selected by
each of the parties shall each state in writing his determination of the Fair
Market Net Rent, supported by the reasons therefor, with counterpart copies to
each party. The appraisers shall arrange for a simultaneous exchange of such
proposed determinations. The role of the third appraiser shall be to select
which of the two proposed determinations most closely approximates his own
determination of Fair Market Net Rent. The third appraiser shall have no right
to propose a middle ground or any modification of either of the two proposed
determinations. The determination he chooses as most closely approximating his
determination shall constitute the decision of the appraisers and be final and
binding upon the parties.

 

  (d) This provision for determination by appraisal shall be specifically
enforceable to the extent such remedies are available under applicable law, and
any determination hereunder shall be final and binding upon the parties hereto,
and either party shall have the right to enter judgment thereon, unless
otherwise provided by applicable law. If a determination of Fair Market Net Rent
is to be made pursuant to this Section 7.01, Landlord and Tenant shall each pay
for the fees and disbursements of any appraiser appointed by it and shall share
equally in the fees and expenses of any third appraiser.

 

  (e) In the event of a failure, refusal or inability of any appraiser to act,
his successor shall be appointed by him, but in the case of the third appraiser,
his successor shall be appointed in the same manner as provided for appointment
of the third appraiser.

ARTICLE 8. MISCELLANEOUS

 

  8.01 No Waiver. Failure of Landlord or Tenant to declare any default
immediately upon occurrence thereof, or delay in taking any action in connection
therewith, shall not waive such default, but Landlord or Tenant, as the case may
be, shall have the right to declare any such default at any time thereafter.

 

- 37 -



--------------------------------------------------------------------------------

  8.02 Holding Over. In the event of holding over by Tenant after expiration or
termination of this Lease without the written consent of Landlord, Tenant shall
pay, for each month or partial month of hold-over tenancy, an amount equal to
150% of the greater of the Gross Rent for the month immediately preceding the
end of the Term or the then fair market Gross Rent for the Leased Premises,
together with such other amounts as may become due hereunder. No holding over by
Tenant after the Term shall operate to extend the Term. In the event of any
unauthorized holding over that continues for more than thirty (30) days, Tenant
shall reimburse Landlord for all damages (including as a result of loss of a
replacement tenant, provided that upon request from time to time by Tenant not
earlier than six (6) months prior to the then scheduled expiration of the Term,
Landlord shall notify Tenant whether Landlord has then relet all or a portion of
the Leased Premises and whether Landlord will suffer adverse economic
consequences as generally described in the notice if Tenant does not surrender
the Leased Premises by the scheduled Term Expiration Date), losses, costs and
expenses, including reasonable attorney’s fees, incurred by Landlord by reason
of such holding over. Any holding over with the consent of Landlord in writing
shall thereafter constitute a lease from month to month.

 

  8.03 Amendments And Modifications. This Lease may not be altered, changed or
amended, except by an instrument in writing signed by both parties hereto. If in
connection with obtaining financing for the Building, a bank, insurance company,
pension trust or other institutional lender shall request reasonable
modifications in this Lease as a condition to such financing, Tenant will not
unreasonably withhold or delay its consent thereto, provided that such
modifications do not increase the obligations or reduce the rights of Tenant,
reduce the obligations or increase the rights of Landlord hereunder, or
materially adversely affect the leasehold interest hereby created.

 

  8.04 Transfers By Landlord. Landlord shall have the right to transfer and
assign, in whole or in part, all of its rights and obligations hereunder in the
Building and in such event and upon such transfer, no further liability or
obligations shall thereafter accrue against the transferring or assigning person
as Landlord hereunder.

 

  8.05 Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstances, shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and shall be enforceable to the fullest extent permitted by law.

 

  8.06

Notices. All notices, demands, consents and approvals which may be or are
required to be given by either party to the other hereunder shall be in writing
and shall be deemed to have been fully given by personal delivery, or when
delivered to a nationally recognized, overnight courier service providing
receipts, or when deposited in the United States mail, certified or registered,
postage prepaid, and addressed to the party to be notified at the address for
such party specified on the Basic Lease Information sheet, or to such other
place as the party to be notified may from time to time designate by at least
fifteen (15) days notice to the notifying party. Tenant hereby appoints as its
agent to receive the service of all

 

- 38 -



--------------------------------------------------------------------------------

  default notices and notice of commencement of unlawful detainer proceedings
the person in charge of or apparently in charge of or occupying the Leased
Premises at the time.

 

  8.07 No Joint Venture. This Lease shall not be deemed or construed to create
or establish any relationship of partnership or joint venture or similar
relationship or arrangement between Landlord and Tenant hereunder.

 

  8.08 Successors And Assigns. This Lease shall be binding upon and inure to the
benefit of Landlord, its successors and assigns (subject to the provisions
hereof, including, but without limitation, Section 8.04); and shall be binding
upon and inure to the benefit of Tenant, its successors, and to the extent
assignment may be permitted as of right or approved by Landlord hereunder,
Tenant’s assigns.

 

  8.09. Applicable Law. All rights and remedies of Landlord and Tenant under
this Lease shall be construed and enforced according to the laws of the
Commonwealth of Massachusetts.

 

  8.10 Time Of The Essence. Time is of the essence for each and every covenant
of Tenant herein contained.

 

  8.11 Submission Not An Option. The submission of this Lease for examination
does not constitute a reservation of or option for the Leased Premises or an
offer to lease, it being understood and agreed that neither Landlord nor Tenant
shall be legally bound with respect to the leasing of the Leased Premises unless
and until this Lease has been executed and delivered by both Landlord and
Tenant.

 

  8.12 Brokerage. Tenant and Landlord each warrant to the other that it has had
no dealings with any broker or agent in connection with this Lease other than
the broker(s) named in Basic Lease Information, and each covenants to defend
(with counsel reasonably approved by the other party), hold harmless and
indemnify the other party from and against any and all costs, expense or
liability for any compensation, commission and charges claimed by any broker or
agent (except any Brokers named in the Basic Lease Information Sheet, whose fees
and expenses shall be paid in full by Landlord pursuant to a separate agreement
with each such Broker) arising out of the warranting party’s dealings in
connection with this Lease or the negotiation thereof.

 

  8.13 Waiver Of Jury Trial. Landlord and Tenant hereby waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other, on or in respect of any matter whatsoever arising out of or
in any way connected with this Lease, the relationship of Landlord and Tenant
hereunder, Tenant’s use or occupancy of the Leased Premises, and/or any claim of
injury or damages.

 

  8.14 All Agreements Contained. This Lease contains all of the agreements of
the parties with respect to the subject matter hereof and supersedes all prior
dealings between them with respect to such subject matter.

 

  8.15

Cumulative Remedies. The specific remedies to which Landlord may resort under
the terms of this Lease are cumulative and are not intended to be exclusive of
any other remedies or means of redress to which it may be lawfully entitled in
case of any breach or threatened breach by Tenant of any provisions of this
Lease. In addition to the other remedies provided in this Lease, Landlord shall
be entitled to

 

- 39 -



--------------------------------------------------------------------------------

  the restraint by injunction of the violation or attempted or threatened
violation of any of the covenants, conditions or provisions of this Lease or to
a decree compelling specific performance of any such covenants, conditions or
provisions.

 

  8.16 Failure To Enforce; Accord and Satisfaction. The failure of Landlord or
Tenant to seek redress for violation of, or to insist upon strict performance of
any covenant or condition of this Lease, or with respect to such failure of
Landlord to enforce any of the rules and regulations referred to herein, whether
heretofore or hereafter adopted by Landlord, shall not be deemed a waiver of
such violation nor prevent a subsequent act which would have originally
constituted a violation from having all the force and effect of the original
violation, nor shall the failure of Landlord to enforce any of said rules and
regulations. The receipt by Landlord of Rent with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach. No provision
of this Lease shall be deemed to have been waived by either party, unless such
waiver shall be in writing and signed by such party. No consent or waiver,
express or implied, by Landlord to any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty. Unless Landlord otherwise notifies Tenant in writing,
no acceptance by Landlord of a lesser sum than all Gross Rent and other charges
then due shall be applied or deemed to be applied except as follows: first, to
charges due under Section 6.07; and second, to the installments of Gross Rent
and other charges most recently due. No endorsement or statement by Tenant on or
accompanying any check or payment shall alter the application of such check or
payment as set forth above. No such endorsement or statement shall be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of all amounts due or
pursue any other remedy provided in this Lease. The delivery of keys to Landlord
or to Landlord’s managing agent shall not operate as a termination of this Lease
or a surrender of the Leased Premises.

 

  8.17 Substitution. Landlord shall have the right to substitute the entire
Leased Premises, which shall not be before the commencement of the third Lease
Year, upon all of the following terms, covenants and condition:

 

  (a) The Substituted Leased Premises (“Substituted Leased Premises”) must
constitute space on the Boylston Street side of the Building that is on a floor
not lower than the Leased Premises. The right of substitution may only be
exercised if the Substituted Leased Premises designated by Landlord are similar
or superior in area, configuration, and appropriateness for Tenant’s purposes
and the substitution is made for the purpose of accommodating a tenant who will
occupy the entire floor on which the Leased Premises are located.

 

  (b) Landlord shall pay the entire cost of moving Tenant, its property and
equipment to the Substituted Leased Premises and shall, without cost or expense
to Tenant, improve the new Leased Premises with improvements substantially
similar to and of the same quality and of the same standard as those located in
the Leased Premises to be vacated and pay for all expenses reasonably incurred
by Tenant in connection with such substitution.

 

  (c)

All of the other terms, covenants and conditions of the Lease shall remain
unchanged and in full force and effect with respect to the Substituted Leased
Premises, except that the Basic Lease Information sheet shall be revised: (i) to
identify the floor of the Substituted Leased Premises; (ii) to state as the Net

 

- 40 -



--------------------------------------------------------------------------------

  Rentable Area the square footage of the Substituted Leased Premises as
determined by Landlord’s architect, provided that the total Base Rent payable by
Tenant shall not increase as a result of such substitution and, if the
Substituted Leased Premises are smaller, Base Rent shall be payable on such
smaller area; and (iii) to revise, as appropriate, Tenant’s Proportionate Share.

 

  8.18 Notice Of Lease. Tenant agrees not to record this Lease, but on the
request of either party hereto, both parties hereto shall execute and deliver
(i) if appropriate, a notice of this Lease in form appropriate for recording or
registration, (ii) an agreement setting forth the Term Commencement Date,
(iii) a notice in form appropriate for recording or registration of any
amendment of this Lease, (iv) an agreement by Tenant to make payments and give
notices to whatever individual or entity shall be designated by Landlord for
receiving any such notice or payment and to comply with the provisions of any
assignment of rents granted to the holder of any Mortgage, and (v) if this Lease
is terminated before the expiration of the Term, an instrument in form
appropriate for recording or registration pursuant to which Tenant acknowledges
the date of termination. If Tenant unreasonably refuses to execute any of the
notices, amendments, agreements and instruments provided for in the immediately
preceding sentence, within ten (10) Business Days after Landlord gives notice to
Tenant requesting execution of the same, Landlord may effect such execution on
behalf of Tenant as Tenant’s attorney-in-fact and Tenant hereby grants to
Landlord an irrevocable power of attorney to execute on behalf of Tenant each
such notice, amendment, agreement and instrument, which power is coupled with an
interest.

 

  8.19 Consents. Tenant hereby waives any claim for damages against Landlord
which it may have based upon any assertion that Landlord has unreasonably
withheld or unreasonably delayed any such consent or approval so long as
Landlord has acted in good faith, and Tenant agrees that its sole remedy shall
be an action or proceeding to enforce any such provision or for specific
performance, injunction or declaratory judgment. In the event of a determination
favorable to Tenant, the requested consent or approval shall be deemed to have
been granted; however, Landlord shall have no liability to Tenant for its good
faith refusal or failure to give such consent or approval.

 

  8.20 Intentionally omitted.

 

  8.21 Tenant’s Authorized Representative. Tenant designates the person named
from time to time as Tenant’s Authorized Representative to take all acts of
Tenant hereunder. Landlord may rely on the acts of such Tenant’s Authorized
Representative without further inquiry or evidence of authority. Tenant’s
Authorized Representative shall be the person so designated in Basic Lease
Information and such successors as may be named from time to time by the then
current Tenant’s Authorized Representative or by Tenant’s president.

 

  8.22

Assignment of Rents. If at any time Landlord assigns this Lease or the rents
payable hereunder to the holder of any Mortgage, whether such assignment is
conditional in nature or otherwise, (i) such assignment to the Mortgagee shall
not be deemed an assumption by the Mortgagee of any obligations of Landlord
hereunder unless such Mortgagee shall, by written notice to Tenant, specifically
otherwise elect; (ii) except as aforesaid, the Mortgagee shall be treated as
having assumed Landlord’s obligations hereunder (subject to Section 4.13) only
upon foreclosure of its mortgage (or voluntary conveyance by deed in lieu
thereof) and the taking of possession of the Leased Premises and, with respect
to obligations

 

- 41 -



--------------------------------------------------------------------------------

  regarding return of any security deposit, only upon receipt of the funds
constituting such security deposit; and (iii) if Tenant alleges that Landlord is
in default under this Lease, Tenant shall give the Mortgagee a copy of any
notice of default served upon Landlord and, if Landlord fails to cure such
default within the time provided herein or by law or such additional time as may
be provided in such notice to Landlord, the Mortgagee shall have thirty
(30) days after the end of Landlord’s cure period to cure such default (or such
additional time as may be necessary to cure such default, if within such thirty
day period the Mortgagee has commenced and is diligently pursuing the remedies
necessary to effect such cure), in which event (except as set forth in
Section 3.01(c)) Tenant shall have no right to an abatement of Rent or to
terminate this Lease with respect to such default while such remedies are being
diligently pursued by the Mortgagee.

 

  8.23 Tenant Confirmations. Tenant represents and warrants to Landlord that
(a) the person(s) executing this Lease on behalf of Tenant are duly authorized
and have full power to execute and deliver this Lease, (b) Tenant has no claim,
offset, or defense against the enforcement of the Lease in accordance with its
terms, and (c) Tenant is not acting, directly or indirectly, for or on behalf of
any person, group, entity, or nation named by any Executive Order or the United
States Treasury Department as a terrorist, “Specially Designated National and
Blocked Person”, or other banned or blocked person, group, entity, nation, or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control and that it is not engaged
in this transaction, directly or indirectly, on behalf of, or instigating or
facilitating this transaction, directly or indirectly, on behalf of any such
person, group, entity, or nation.

ARTICLE 9. OPTIONS

 

  9.01 Extension Option. Tenant shall have the option to extend the Term of the
Lease for one (1) additional period of five (5) years (the “Extension Term”), by
written notice given to Landlord at least twelve (12) months before the
scheduled expiration of the initial Term, on the terms set forth below (the
“Extension Option”). Tenant’s notice exercising the Extension Option must be
unconditional and irrevocable in order to be effective. Failure to timely
deliver Tenant’s notice exercising the Extension Option shall constitute
Tenant’s waiver of the Extension Option. Tenant’s lease of the Leased Premises
during the Extension Term shall be on all of the terms and conditions of this
Lease in effect on the last day of the expiring Term, except that Net Rent
during the Extension Term shall be the Fair Market Net Rent as determined
hereunder. Tenant shall have no option to extend the Term beyond the end of the
Extension Term. Landlord may give Tenant notice of Landlord’s determination of
the Fair Market Net Rent at any time after the date eighteen (18) months prior
to the date the Extension Term is scheduled to commence and, if so requested by
Tenant on thirty days prior notice, shall provide such determination no later
than the date thirteen (13) months prior to the date the Extension Term is
scheduled to commence. Any dispute over Fair Market Net Rent shall be resolved
in accordance with Article 7. All references in this Lease to “Term” shall mean
the initial Term as extended by any Extension Term.

For any part of the Extension Term during which the Net Rent is in dispute
hereunder, Tenant shall make payment on account of Net Rent at the rate
estimated by Landlord, and the parties shall adjust for any overpayments or
underpayments upon the issuance of the arbitrators’ decision. The failure by the
parties to complete the process contemplated under this Section 9.01 prior to

 

- 42 -



--------------------------------------------------------------------------------

commencement of the Extension Term shall not affect the continuation of the Term
or the parties’ obligation to make any adjustments for any overpayments or
underpayments for the Net Rent due for the Extension Term promptly after the
determination thereof is made.

If Tenant shall exercise the Extension Option in accordance with this
Section 9.01, the provisions of this Section shall be self-operative, but upon
request by either party after determination of the Net Rent for the Extension
Term, the parties shall execute an agreement specifying the Net Rent for the
Extension Term and acknowledging the extension of the Term.

Notwithstanding any provision of this Section to the contrary, Tenant’s option
to extend the Term shall be void, at Landlord’s election, if (i) Tenant is in
default hereunder, after any applicable notice and cure periods have expired, at
the time Tenant elects to extend the Term or at the time the Term would expire
but for such extension, or (ii) any transfer under Section 4.06 has occurred on
or before either such time, other than a transfer to an Affiliate or sublease(s)
covering less than half of the Leased Premises in the aggregate.

 

  9.02 Right of First Offer. “First Offer Space” shall mean all or part of the
balance of the 12th floor of the Building (subject to the exclusions in
Section 1.01) (which area contains, in the aggregate, the total square feet of
Net Rentable Area set forth for the Expansion Premises in the Basic Lease
Information Section of this Lease), which Landlord from time to time determines
is available for lease to a third party, in such location and configuration as
may be designated by Landlord. If Tenant does not timely exercise the Initial
Expansion Right under Section 2.01(c), then Landlord shall, before entering into
the next lease of any First Offer Space with a third party during the
five-(5)-year period commencing on March 1, 2013 (the “ROFO Period”), advise
Tenant of the economic and other material terms and conditions under which
Landlord is willing to lease such First Offer Space to Tenant (“Landlord’s
Notice”), which shall be for a term that is co-terminus with the Term of this
Lease (as the same may have been extended under Section 9.01) provided that at
least three (3) years remain in the Term of this Lease (as the same may have
been extended under Section 9.01) after the scheduled rent commencement date for
such First Offer Space. In no event shall this Section 9.02 apply to any First
Offer Space available for delivery within the last three (3) years of the Term
(as the same may have been extended under Section 9.01).

Within ten (10) Business Days after a Landlord’s Notice is given, Tenant may, by
written notice delivered to Landlord, either (a) agree to lease the First Offer
Space described in Landlord’s Notice, in its entirety only, for Tenant’s own use
on the terms and conditions set forth in Landlord’s Notice, (b) offer to lease
such First Offer Space for its own use at a Net Rent rate specified in Tenant’s
response and otherwise on the other terms and conditions set forth in Landlord’s
Notice, or (c) decline to lease such First Offer Space. Tenant’s notice under
clause (a) or (b) must be unconditional and irrevocable in order to be
effective. The failure by Tenant to timely respond as aforesaid shall be deemed
Tenant’s rejection of Landlord’s Notice under clause (c). If Tenant declines to
lease such First Offer Space (or is deemed to reject Landlord’s Notice) as
aforesaid, then Tenant shall have no further rights with respect to such First
Offer Space. However, if Tenant timely offers to lease the First Offer Space in
accordance with clause (b) above and Landlord does not accept such offer by
Tenant, then Landlord shall deliver to

 

- 43 -



--------------------------------------------------------------------------------

Tenant a new Landlord’s Notice prior to entering into the next lease of such
First Offer Space during the ROFO Period at an effective Net Rent rate (taking
into account, among other things, the Net Rent rate, term length, any free rent
or other financial concessions, and discount factor, all as determined by
Landlord) that is equal to or less than that specified in Tenant’s offer.

If Tenant timely accepts Landlord’s Notice (or if Landlord accepts Tenant’s
offer) for a First Offer Space under the preceding paragraph, the First Offer
Space in question shall, subject to the following paragraph below and without
further action by the parties, be leased by Tenant on the accepted terms and
otherwise on all of the terms of the Lease in effect immediately prior to such
expansion that are not inconsistent with the terms set forth in Landlord’s
Notice, provided that, at Landlord’s request, Landlord and Tenant shall promptly
execute and deliver an amendment to the Lease confirming such expansion of the
Leased Premises, the accepted rental rate and other terms, and the estimated
date on which the Leased Premises are to be expanded pursuant to this Section
with a provision for establishing the effective date of such expansion based on
actual delivery. If Tenant timely accepts Landlord’s Notice (or if Landlord
accepts Tenant’s offer) under the preceding paragraph, Landlord shall use
reasonable efforts to deliver the First Offer Space on or before the estimated
delivery date, but Landlord’s failure to deliver, or delay in delivering, all or
any part of the First Offer Space, for any reason, shall not give rise to any
liability of Landlord, shall not alter Tenant’s obligation to accept such space
when delivered, shall not constitute a default of Landlord, and shall not affect
the validity of the Lease.

Notwithstanding any provision of this Section to the contrary, Tenant’s rights
under this Section shall be void, at Landlord’s election, if (i) Tenant is in
default hereunder, after any applicable notice and cure periods have expired, at
the time Landlord would deliver a Landlord’s Notice to Tenant, or at the time
Tenant elects to lease any First Offer Space under this Section, or at the time
any First Offer Space would be added to the Leased Premises, or (ii) any
assignment or sublease(s) totaling more than 5,000 square feet of the Net
Rentable Area of the Leased Premises in the aggregate under Section 4.06 has
been entered into prior to either such date (other than a sublease or assignment
to an Affiliate or any office-sharing arrangements with Tenant Related Parties
in compliance with Section 4.06), or Tenant (including its Affiliate and Tenant
Related Parties under Section 4.06) otherwise does not occupy the entire Leased
Premises (other than up to 5,000 square feet of Net Rentable Area) as of such
date. Tenant’s rights under this Section are personal to the Tenant originally
named in this Lease, together with any Affiliate of such Tenant to which this
Lease may be assigned under Section 4.06.

ARTICLE 10. DEFINITIONS

 

  10.01 Definitions. Terms used herein shall have the following meanings:

“Additional Rent” shall mean all monetary obligations of Tenant hereunder, other
than the obligation for payment of Gross Rent.

“Basic Services” shall mean the services described in Section 3.01 hereof.

 

 

- 44 -



--------------------------------------------------------------------------------

“Buildable Area” shall mean the Net Rentable Area of the Leased Premises in
question less the portion of such Net Rentable Area attributable to Building
Common Areas and Common Areas.

“Building” shall mean the 25-story building (consisting of a 6-story low-rise
portion, a 19-story high-rise portion and 3 levels of parking space below grade)
located on the Land, and comprising the Office Section, the Commercial Section
and common areas such as mechanical rooms, elevator machine rooms, loading dock
facilities, janitor and utility rooms, electrical and communication closets and
similar facilities.

“Building Common Areas” shall mean all areas of the Building servicing more than
one floor of the Building as a whole, including, but not limited to central
mechanical rooms, elevator machine rooms, pump rooms, loading dock facilities,
electrical and communication rooms, postal, security and janitorial facilities
and the public spaces (and if any such area is bordered by any demising wall
which abuts any space that is leasable, such area shall be measured from the
midpoint of such demising wall), but excluding General Common Areas and the
parking garage forming part of the Building.

“Building Standard Improvements” shall mean the level of Tenant Improvements
described on Exhibit B-2.

“Business Days” shall mean Monday through Friday, excluding Building holidays.

“Business Hours” shall mean 8 A.M. to 6 P.M. on Business Days.

“Commercial Section” shall mean that portion of the Building dedicated to
commercial and retail uses.

“Common Areas” shall mean all areas on the particular floor of the Building
devoted to uses such as corridors, lobbies, fire vestibules, elevator foyers,
service elevator receiving areas, mailrooms, electric and communication closets
and other similar facilities for the benefit of all tenant(s) or invitees on
that particular floor.

“Comparable Buildings in Downtown Boston” shall mean comparable first-class,

high-rise office buildings in the Back Bay or financial districts of Boston.

“Estimated Impositions” for any calendar year shall mean Landlord’s estimate of
Impositions for such calendar year.

“Estimated Operating Cost” for any calendar year shall mean Landlord’s estimate
of Operating Cost for such calendar year.

“Fair Market Net Rent” shall mean the annual fair market rental value, net of
Operating Cost and Impositions, for the Leased Premises for a five-year period
commencing on the first date of the period for which the rent rate is being
determined. In making such determination, reference may be made to transactions
for comparable space in the Project and in other comparable buildings in
downtown Boston, Massachusetts, in each case taking into consideration all
relevant factors, including without limitation the following factors related to
the Leased Premises: floor level, views, tenant improvements, proposed term of
lease, free rent and other concessions, extent of services provided or to be
provided, the time the particular rate under consideration became or is to
become effective and any other relevant terms or conditions.

 

- 45 -



--------------------------------------------------------------------------------

“Force Majeure” shall mean any circumstance beyond the reasonable control of
Landlord, including, without limitation, acts of God, acts of the public enemy,
governmental interference, court orders, requisition or orders of governmental
bodies or authorities, requirements under any statute, law, rule, regulation or
similar requirement of a governmental authority which shall be enacted or shall
arise following the date of this Lease, inability to obtain labor, insurrection,
riot, civil commotion, lock-out, or any other unforeseeable event (other than
the inability to obtain financing or other economic or financial concerns), the
occurrence of which would prevent or preclude Landlord from fully and completely
carrying out and performing its obligations under this Lease.

“General Common Areas” shall mean those areas forming part of the Building and
devoted to non-exclusive uses which are not measured, including, but not limited
to, walkways, arcades and all landscaped areas (including pools and fountains).
General Common Areas shall not include any portion of the parking garage forming
part of the Building.

“Gross Rent” shall mean, for each year of the Term, the sum of Net Rent and
Tenant’s Proportionate Share of Estimated Operating Cost and Tenant’s
Proportionate Share of Estimated Impositions.

“Impositions” shall have the meaning given in Section 2.05.

“Impositions Adjustment” for any calendar year shall mean the amount of the
Impositions in excess of or less than the amount of Estimated Impositions.

“Invitees” shall mean agents, servants, employees, licensees and business
invitees.

“Land” shall mean the parcel of real property owned by the Landlord, located in
the City of Boston, Suffolk County, Massachusetts, and bounded in part by
Clarendon and Boylston Streets and St. James Avenue and more specifically
described in Exhibit A-1 attached hereto.

“Leased Premises” shall mean the floor area more particularly shown on Exhibit A
attached hereto, containing the Net Rentable Area specified on the Basic Lease
Information sheet, but subject to relocation pursuant to Section 8.17.

“Mortgage” shall mean any and all mortgages securing indebtedness for money
borrowed by Landlord or indebtedness for the refinancing of any such
indebtedness, provided any such mortgage grants a lien on all or any portion of
the Building, including all amendments and modifications thereto, from time to
time. Any reference to “Mortgage” and “Mortgagee” herein shall include a sale
and leaseback and the grantee-lessor of a sale and leaseback used for financing
purposes.

“Net Rent” shall mean the annual rate set forth under Basic Lease Information.

“Net Rentable Area” shall mean the area or areas of the space within the
Building determined as follows:

 

  (a) Net Rentable Area on a single tenancy floor shall consist of:

(i) the area determined by measuring from the inside surface of the outer glass
of each exterior wall (and extensions of the plane thereof in non-glass

 

- 46 -



--------------------------------------------------------------------------------

areas) to the inside surface of the outer glass on opposite exterior wall (and
extensions of the plane thereof in non-glass areas) and shall include all areas
within the outside walls, but shall exclude vertical penetrations, including
without implied limitation fire stairs, elevator shafts, flues, vents, stacks,
and Building Common Areas on the floor; plus

(ii) Tenant’s Allocation of Building Common Areas;

 

  (b) Net Rentable Area for a multi-tenancy floor shall consist of:

(x) all space within the demising walls (measured from the mid-point of the
demising walls; and in the case of exterior walls, measured as defined in
(i) above); plus

(y) Tenant’s Allocation of Building Common Areas; plus

(z) Tenant’s Floor Share of all Common Areas.

No deductions from Net Rentable Area shall be made for columns or projections
necessary to the Building, or for vertical penetrations which are for the
specific use of Tenant (such as, but not limited to, special elevators or
stairs, mechanical and electrical facilities and air conditioning equipment).
The Net Rentable Area of the Leased Premises has been calculated on the basis of
the foregoing definition and is hereby stipulated for all purposes hereof to be
the amount, expressed in terms of square feet, stated on the Basic Lease
Information Sheet.

“Office Section” shall mean that portion of the Building from to time dedicated
to office uses, whether or not then leased or actually occupied by office
tenants.

“Operating Cost” shall have the meaning given in Section 2.04.

“Operating Cost Adjustment” for any calendar year shall mean the amount of
Operating Cost in excess of or less than the amount of Estimated Operating Cost.

“Permitted Use” shall mean corporate, executive and professional office use in
the Leased Premises of a kind appropriate in a building of the type and quality
of the Building; provided, however, that Permitted Use shall not include
(a) offices of any agency or bureau of the United States or any state or
political subdivision thereof; (b) offices or agencies of any foreign government
or political subdivision thereof; (c) offices of any health care professionals,
and offices of other service organizations serving the general public on a
walk-in basis; (d) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; (e) retail or restaurant
uses (except in the Commercial Section); (f) radio and/or television stations or
other telecommunications facilities that are not primarily used for general
office uses; (g) employment agency (other than corporate, professional, or
executive search firms); (h) an executive suites business, a virtual office, or
a similar provider or user of temporary office space, meeting rooms, and/or
professional office services on a contract basis (e.g., Regus, Interactive
Offices Worldwide, or similar office space provider); or (i) any use or activity
which is disreputable, creates a fire hazard or would cause Landlord’s insurance
rate to be increased.

“Project” shall mean the Building and, for so long as it is under common
ownership or control with the Building, the adjacent building known as
222 Berkeley Street.

 

- 47 -



--------------------------------------------------------------------------------

“Rent” shall mean Gross Rent plus Additional Rent

“Sublease” shall include any sublease, underletting at any level, tenancy,
concession, license, franchise or other arrangement providing for the use or
occupancy of all or any portion of the Leased Premises. For purposes of
Section 4.06, a sublease or assignment shall be deemed to further include any
transfer of Tenant’s interest in this Lease by operation of law, merger or
consolidation of Tenant into any other firm or corporation, and the transfer or
sale of a controlling interest in Tenant, whether by sale of its capital stock
or otherwise.

“Tenant Improvements” shall mean the tenant improvements installed in the Leased
Premises prior to the date hereof or hereafter installed by or for Landlord or
Tenant pursuant to Exhibit B or Section 4.07 of this Lease.

“Tenant’s Allocation” shall mean an area determined by multiplying the total
square footage of the Building Common Areas by the ratio of the Net Rentable
Area of the Leased Premises (excluding any allocation of Building Common Areas)
to the Net Rentable Area of the Office Section (excluding only the Building
Common Areas).

“Tenant’s Floor Share” shall mean the ratio of Tenant’s Buildable Area to the
aggregate Buildable Area on Tenant’s floor.

“Tenant’s Proportionate Share” shall be adjusted from time to time to reflect
the ratio which the Net Rentable Area of Leased Premises (as from time to time
expanded or reduced under the terms of the Lease) bears to the greater of
(i) ninety-five percent (95%) of the total Net Rentable Area of the Office
Section, or (ii) the Total Leased Net Rentable Area. As provided in
Section 2.03, for purposes of calculating Tenant’s Proportionate Share as set
forth above, the total Net Rentable Area of the Office Section (as set forth in
the Basic Lease Information Section) uses the same measurement methodology as
was used to determine the Net Rentable Area of Leased Premises.

“Term” shall mean a period of calendar years, or fractions thereof, commencing
with the Term Commencement Date and ending on the Term Expiration Date stated on
the Basic Lease Information sheet, as the same may be extended pursuant to
Section 9.01. The Scheduled Term Commencement Date stated on the Basic Lease
Information sheet represents the parties’ estimate of the Term Commencement
Date.

“Term Commencement Date” shall mean the date when the Term commences as
determined pursuant to Section 2.01 hereof.

“Term Expiration Date” shall mean the date specified on the Basic Lease
Information Sheet when the Term shall end, as the same may be extended pursuant
to Section 9.01, unless sooner terminated pursuant to the terms of this Lease.

“Total Leased Net Rentable Area” shall mean the sum of the Net Rentable Area
leased to all Office Section tenants over the course of a year, determined on
the basis of a weighted averaging of the sum of the Net Rentable Area leased to
all Office Section tenants on each day of that year.

Other terms used on the Basic Lease Information sheet which is a part of this
Lease, or elsewhere in this Lease shall have the meaning given them thereon and
herein.

 

- 48 -



--------------------------------------------------------------------------------

In WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
instrument as of the day and year first above written.

 

“Landlord”: FIVE HUNDRED BOYLSTON WEST VENTURE, a Massachusetts joint venture
By:   MA-500 Boylston, L.L.C., a Delaware limited liability company, general
partner   By:   Equity Office Management, L.L.C., a Delaware limited liability
company, its non-member manager     By:  

/s/ JOHN CONLEY

    Name:  

John Conley

    Title:  

Vice President – Asset Management

“Tenant”:   NEWSTAR FINANCIAL, INC. By:  

/s/ JOHN KIRBY BRAY

  Name:   John K. Bray   Title:   Chief Financial Officer   Hereunto duly
authorized

 

- 49 -



--------------------------------------------------------------------------------

EXHIBIT A

Floor Plan

 

- 50 -



--------------------------------------------------------------------------------

EXHIBIT A-1

Description of Land

That certain parcel of land on the south side of Boylston Street, the east side
of Clarendon Street and the north side of St. James Avenue in Boston, Suffolk
County, Massachusetts, along with all buildings and other improvements thereon,
shown as Lot A on a plan of land entitled “500 Boylston Street Subdivision Plan
of Land in Boston, MA, Suffolk County” dated 21 January 1986, revised
27 February 1986, by Survey Engineers of Boston and recorded with Suffolk Deeds
at the end of Book 12397, which parcel is bounded and described according to the
plan as follows:

Beginning at the northwest corner of the premises at the southeasterly corner of
the intersection of Boylston and Clarendon Streets; thence running

NORTH 69 45’00” EAST by Boylston Street, 322.37 feet; thence

SOUTH 20 15’00” EAST by land formerly of the Mill Dam Trust and of New England
Mutual Life Insurance Company, 249.97 feet to St. James Avenue; thence

SOUTH 69 44’51” WEST by St. James Avenue, 322.34 feet to the northeast corner of
the intersection of St. James Avenue and Clarendon Street; thence

NORTH 20 15’31” WEST by Clarendon Street, 249.98 feet to the point of beginning.

Containing, according to the plan, 80,581 square feet of land, more or less.

Included within the above-described parcel are three parcels of registered land
bounded and described as follows:

NORTHERLY by the southerly line of Boylston Street, 28.30 feet;

EASTERLY by land formerly of the Mill Dam Trust, 125 feet;

SOUTHERLY by land formerly of New England Mutual Life Insurance Company, 28.30
feet; and

WESTERLY by land formerly of New England Mutual Life Insurance Company, 125
feet.

This first registered parcel is shown on a plan drawn by Survey Engineers of
Boston and filed with the Engineering Office of the Land Court in Boston.
Massachusetts as Plan No. 2025B, being a subdivision of the land described in
Suffolk Registry District Certificate of Title No. 94648 in Registration Book
469, Page 48. For Landlord’s title, see Book 12524, Page 230.

Second Registered Parcel

That certain parcel of land situated in said Boston, bounded and described as
follows:

NORTHWESTERLY by the southeasterly line of Boylston Street, 24 feet;

NORTHEASTERLY by land now or formerly of Andrews D. Maclachlan, the line running
in part through the middle of a party wall, 125 feet;

 

- 51 -



--------------------------------------------------------------------------------

SOUTHEASTERLY by land of New England Mutual Life Insurance Company, 24 feet; and

SOUTHWESTERLY by land now or formerly of Frederick Ayer, the line running in
part through a party wall, 125 feet.

All of said boundaries are determined by the Court to be located as shown on a
plan drawn by Aspinwall & Lincoln, Civil Engineers, dated May 13, 1912, as
approved by the Court, filed in the Land Registration Office as Plan No. 3811A,
a copy of a portion of which is filed with Certificate of Title No. 4596.

Third Registered Parcel

That certain parcel of land situated in said Boston, bounded and described as
follows:

NORTHWESTERLY by the southeasterly line of Boylston Street, 72.23 feet;

NORTHEASTERLY by land now or formerly of Julius F. Fassett, the line in part
running through the middle of a 12” brick party wall, 125 feet;

SOUTHEASTERLY by land of New England Mutual Life Insurance Company, 72.23 feet;
and

SOUTHWESTERLY by land now or formerly of Andrew D. Maclachlin, the line in part
running through the middle of a 12” brick party wall, 125 feet.

All of said boundaries are determined by the Court to be located as shown upon
plan numbered 32268A which is filed with Certificate of Title No. 72280.

For title to the second and third registered parcels, see Certificate of Title
No. 99537 in Registration Book 493 at Page 137.

 

- 52 -



--------------------------------------------------------------------------------

EXHIBIT B

Initial Improvement of the Leased Premises

B.1 Construction Documents. Tenant shall prepare, at Tenant’s expense (subject
to reimbursement from the Tenant Work Allowance), and deliver to Landlord
detailed plans and specifications (the “Construction Documents”) showing all
Tenant Improvement work required to refurbish the Existing Subleased Premises
and to prepare the Additional Premises for Tenant’s initial occupancy
(collectively, “Tenant’s Construction Work”) subject to all of the terms and
requirements set forth in the Lease. Such Construction Documents shall meet or
exceed the level of Building Standard Improvements and be consistent with the
level of currently existing Tenant Improvements in the Existing Subleased
Premises. Landlord shall have the right to approve the Construction Documents
and Tenant’s Contractor (which approvals shall not be unreasonably withheld) in
the manner set forth in Section 4.07 of the Lease. Landlord shall review and
approve (or provide comments on) the Construction Documents within seven
(7) Business Days after their submission or resubmission to Landlord (or such
longer period as any special features of the proposed improvements may
reasonably require).

B.2 Tenant Work Allowance. Landlord shall provide Tenant with an allowance for
the costs (the “Allowance Costs”) of construction of Tenant’s Construction Work
(including, without limitation, architectural and engineering fees with respect
thereto) in an amount not to exceed the Tenant Work Allowance set forth in the
Basic Lease Information sheet. Tenant may requisition up to ten percent (10%) of
the Tenant Work Allowance for design and other so-called soft costs incurred.
All construction and design costs for the Leased Premises in excess of the
Tenant Work Allowance shall be paid for entirely by Tenant, and Landlord shall
not provide any reimbursement therefor.

The Tenant Work Allowance is sometimes referred to as the “Allowance.” The
Allowance shall be disbursed as requisitioned by Tenant, not earlier than the
Term Commencement Date and not more frequently than monthly, within thirty
(30) days after requisition in accordance herewith. For each disbursement,
Tenant shall submit a requisition package to Landlord, with an itemization of
the costs being requisitioned, a certificate by an officer of Tenant that all
such costs are Allowance Costs and have been incurred and paid for by Tenant,
and appropriate back-up documentation including, without limitation, lien
releases (in a form reasonably specified or approved by Landlord) and paid
invoices and bills. Tenant may use up to a maximum of ten percent (10%) of the
Allowance for any combination (at Tenant’s election by notice to Landlord) of
(i) the costs of hereafter purchasing and installing furniture and equipment in
the Leased Premises (including, without limitation, telecommunication wiring)
and/or (ii) a credit against the Net Rent first due after the Term Commencement
Date. Except as set forth in the preceding sentence, Tenant shall not be
entitled to any unused portion of the Tenant Work Allowance that is not
requisitioned within one (1) year after the Delivery Date for the Additional
Premises. Landlord shall have no obligation to disburse any portion of the
Tenant Work Allowance (or to provide the aforesaid credit against Base Rent, if
applicable) at any time when there exists an Event of Default under the Lease.

 

- 53 -



--------------------------------------------------------------------------------

B.3 Tenant Work. Tenant’s Construction Work and all Tenant Improvements in the
Leased Premises shall be constructed by Tenant in accordance with, and subject
to, the provisions of the Lease. Any structural work, to the extent (if any)
required to reinforce portions of the floor of the Leased Premises for filing
rooms or similar uses, shall be done with Landlord’s reasonable prior approval
under Section 4.07, specifically including any Landlord requirements concerning
access to adjacent tenant areas. Landlord shall not be responsible for any
aspects of the design or construction of Tenant’s Construction Work or other
Tenant Improvements, the correction of any defects therein, or any delays in the
completion thereof. Landlord shall not charge any construction coordination
management fee for Tenant’s Construction Work, nor be required to perform any
construction coordination services with respect to such work.

B.4 Access. Tenant may perform all or parts of Tenant’s Construction Work
(including the installation of its wiring, furniture, equipment, or personal
property, and the testing of computer and other equipment prior to the conduct
of business) in the Existing Leased Premises prior to or after the Term
Commencement Date and in the Additional Premises after the Delivery Date under
Section 2.01(b) of the Lease, subject in each case to (i) Landlord’s approval of
Tenant’s plans for Tenant’s Construction Work, (ii) Landlord’s approval of
Tenant’s Contractor, and (iii) Landlord’s receipt of copies of all necessary
permits for the applicable portion(s) of Tenant’s Construction Work. Tenant
shall be responsible for any damage to the Leased Premises caused by Tenant or
its employees, agents, contractors, subcontractors, material suppliers and
laborers.

 

- 54 -



--------------------------------------------------------------------------------

EXHIBIT B-1

Minimum Information Required

Floor Plans Showing:

 

1. Location and type of all partitions.

 

2. Location and type of all doors - indicate hardware and provide keying
schedule.

 

3. Location and type of glass partitions, windows and doors - indicate framing
if not Building Standard.

 

4. Location of telephone equipment accompanied by an approval of the telephone
company.

 

5. Critical dimensions necessary for construction.

 

6. Location of all Building Standard electrical items - outlets, switches,
telephone outlets (Building Standard lighting will be determined by Landlord’s
architect).

 

7. Location and type of all non-Building Standard electrical items including
lighting.

 

8. Location and type of equipment that will require special electrical
requirements. Provide manufacturer’s specifications for use and operation.

 

9. Location, weight per square foot and description of any exceptionally heavy
equipment or filing system exceeding 50 psf live load.

 

10. Requirements for special air conditioning or ventilation.

 

11. Type and color of floor covering.

 

12. Location, type and color or wall covering.

 

13. Location, type and color of Building Standard and non-Building Standard
paint or finishes.

 

14. Location and type of plumbing.

 

15. Location and type of kitchen equipment.

Details Showing:

 

1. All millwork with verified dimensions and dimensions of all equipment to be
built in.

 

2. Corridor entrance.

 

3. Bracing or support of special walls, glass partitions, etc., if desired. If
not included with the space plan, the Landlord’s architect will design all
support or bracing required at Tenant’s expense.

 

- 55 -



--------------------------------------------------------------------------------

EXHIBIT B-2

Building Standard Improvements

Building Standard Improvements shall consist of:

 

  A. Partitions

 

  •   All walls to extend 6” above finished ceiling, except demising walls and
those for conference rooms are to extend from slab to the deck above.

 

  •   All walls to be insulated.

 

  •   All walls to be constructed using 2 1⁄2” metal studs 24” on center with
one layer  5⁄8” gypsum board on each side.

 

  •   All walls to be primed and painted with a sufficient number of coats of
latex painted to achieve proper coverage.

 

  B. Doors and Hardware

 

  •   Entrance: two (2) new, building-standard, 3’-0” W x 9’-0” H glass doors
with building standard hardware, including door pull and magnetic lock. Card
reader by Tenant, white or cream color.

 

  •   Interior: full height, solid core, mahogany veneer doors with stained
finish, with an anodized, aluminum frame, Rayco-style or equivalent, and lever
handle mortise latch set hardware from the Schlage L series.

 

  •   Back/Suite Egress: full height, solid core, mahogany veneer doors with
split finish (stained on Tenant side to match interior and on multi-tenant
corridor side to match other doors there) with welded, hollow metal frame,
primed and painted black on common area side, and locking lever handle mortise
latch set hardware from the Schlage L series.

 

  C. Millwork

 

  •   Plastic Laminate: Wilson Art, Formica or equal.

 

  •   Coat Closet: metal coat rod and paint-grade wood hat shelf.

 

  D. Glass & Glazing

 

  •   Sidelights:  1⁄2” tempered glass with polished edges, clear silicone
joints, bottom channel and clean top head detail in sheetrock soffit.

 

  E. Ceiling

 

  •   2’ x 2’ x  3⁄4” thick ceiling tile, Armstrong Ultima or the like, set in a
 9⁄16” bolt-slot grid system with  1⁄8” reveal, Armstrong Silhouette XL or the
like.

 

  F. Window Treatment

 

  •   Horizontal aluminum one-inch, slat blinds for exterior windows.

 

  G. Lighting

 

  •   Per Massachusetts energy code of one (1) watt per square foot.

 

  •   2’ x 2’, direct/indirect, 2-lamp, florescent light fixture with anodized
aluminum, perforated center basket or the like, with General Electric T-5 lamps.

 

  H. Switching

 

  •   Per Massachusetts Energy code.

 

  •   Sensorswitch occupancy sensor model WSD-PDT in white, or equivalent.

 

- 56 -



--------------------------------------------------------------------------------

  I. Power

 

  •   4 watts per square foot for plugs

 

  •   Outlets: standard duplex receptacle is wall-mounted 120-volt, 20-amp, with
white plastic cover plate, Leviton catalog #16352-W or equivalent. Outlet type
for copier to be coordinated with Tenant.

 

  •   Wiring: per code.

 

  J. Life Safety Systems

 

  •   Sprinklers: per Massachusetts code. Building standard specification –
flush ceiling mounted sprinkler heads, centered on ceiling tiles.

 

  •   Manual fire alarm pull stations, audible (horn) and visible (strobe) fire
alarm notification devices, and smoke detectors: per Massachusetts code and
building standard specification – Simplex devices, speaker should be white.

 

  •   Emergency Lighting: per code. See “Lighting” for building standard
specification.

 

  •   Exit Signs: per code. Building standard specification – edge lit, LED.

 

  •   Spray Fireproofing: of exposed structural steel, as required, per code.

 

  •   Fire Extinguisher: per code, with or without cabinet.

 

  K. Plumbing

 

  •   ADA Single Bowl Sink: Elkay #LRAD-2219L (1 hole).

 

  •   Faucet: Elkay LKE4160 with all accessories.

 

  •   Water heaters should be equipped with leak detection and auto shutdown of
cold water feed.

 

  L. Heating, Ventilating, Air Conditioning (HVAC)

 

  •   Per Massachusetts code codes applicable to a building constructed in the
late 1980’s and within the parameters of the base building infrastructure, and
per layout.

 

  •   Fan-powered terminal units (FPTU’s) should be specified to be Nailor with
linear diffusers at perimeter and 2’x2’ diffusers for interior.

 

  •   Supplemental Cooling and Exhaust Fans: by Tenant.

 

  M. Telecommunications & Data (Tel/Data)

 

  •   By Tenant.

 

- 57 -



--------------------------------------------------------------------------------

EXHIBIT C

BUILDING RULES AND REGULATIONS

FOR FIVE HUNDRED BOYLSTON (THE “BUILDING”)

 

1. The sidewalks, doorways, halls, stairways, vestibules and other similar areas
shall not be obstructed or used for any purpose other than ingress to and egress
from Tenants’ respective leased premises, and for going from one part of the
Building to another part.

 

2. Plumbing fixtures shall be used only for their designated purpose, and no
substances of any kind shall be deposited therein which they are not designed to
handle. Damage to any such fixture resulting from misuse by any Tenant or its
employees or invitees shall be repaired at the expense of such Tenant.

 

3. Signs, advertisements, graphics, or notices visible in or from public
corridors shall be subject to Landlord’s written approval. Nails, screws, and
other attachments to the Building require prior written consent from Landlord.
Upon the removal of sign, notice or graphic from a building door or public
corridor the Tenant is responsible for returning the surface to its original
condition.

 

4. Landlord will provide and maintain an alphabetical directory board for all
office tenants of the Building in accordance with each Tenant’s lease on the
first floor (main lobby) of the Building, the size, design and location to be
determined by Landlord. No other directory shall be allowed.

 

5. All contractors and technicians rendering any installation service to tenants
shall be subject to Landlord’s approval and supervision prior to performing
services. This applies to all work performed in the Building, including, (but
not limited to) installation of telephone, telegraph equipment and electrical
devices, windows, ceilings, and any other physical portion of the Building.

 

6. Movement in to, inside or out of the Building of furniture, office equipment,
or other bulky material which requires the use of elevators, stairways, or
Building entrance and lobby shall be restricted to hours established by
Landlord. All such movements shall be restricted to the Building’s freight
elevators. Prearrangements with Landlord should be made regarding the time,
method, and routing of movement, and tenants shall assume all risks of damages
to articles moved and injury to persons or public resulting from such moves.
Landlord shall not be liable for any acts or damages resulting from any such
activity.

 

7. Any damage to the Building by the movement of a Tenant’s property, or done by
a Tenant’s property while in the Building, shall be repaired at such Tenant’s
expense.

 

8. Landlord shall have the power to reasonably prescribe the weight and position
of safes and other heavy equipment, which shall in all cases, to distribute
weight, stand on supporting devices approved by Landlord. In addition, Tenants
shall obtain written approval of Landlord prior to installation or subsequent
relocation of any safes or heavy equipment. Tenants shall be responsible for all
costs associated with said installation or relocation, including, but not
limited to engineering analysis and structural changes.

 

9.

All routine deliveries to the premises shall be made between the hours of 6:00
a.m. and 6:00 p.m. weekdays (other than holidays) unless other arrangements are
approved in advance by the Building management office, and only shall be made
through the freight

 

- 58 -



--------------------------------------------------------------------------------

  elevators. Passenger elevators are to be used only for the movement of
persons, unless an exception is approved by the Building management office.
Courier use of passenger elevators shall be limited to Business Hours during
Business Days unless otherwise approved by Landlord. Delivery hours are subject
to change by Landlord. Tenants will adhere to any peak delivery restrictions
implemented by the City of Boston. Delivery personnel/companies who do not
adhere to building rules can be bared from the property by the Property Manager.

 

10. Corridor doors shall be kept closed.

 

11. Tenants shall cooperate with Landlord in maintaining their leased premises
in accordance with the leases. Unless otherwise approved by Landlord office,
Tenants shall not employ any person for the purpose of cleaning the leased
premises other than the Building’s cleaning and maintenance personnel.

 

12. Deliveries of water, soft drinks, newspapers, or other such items to any
Tenant’s leased premises shall be made only be suppliers approved by Landlord,
and shall be restricted to hours established by Landlord and made by use of the
freight elevators, if Landlord so directs.

 

13. Nothing shall be swept or thrown into the corridors, halls, elevator shafts,
or stairways. No birds, fish, or animals of any kind shall be brought into or
kept in, on or about any Tenant’s leased premises.

 

14. Restaurants excluded, no cooking shall be done in any Tenant’s leased
premises except in connection with convenience lunch room or beverage service
for employees and guests (on a non-commercial basis). All permitted cooking
shall be done in a manner which complies with all of the provisions of the
Tenant’s lease and which does not produce fumes or odors. All cooking facilities
shall be subject to approval of Landlord and must be approved by all applicable
state and municipal authorities.

 

15. Food, soft drink or other vending machines shall not be placed within any
Tenant’s leased premises without Landlord’s prior written consent.

 

16. No Tenant shall use or keep on its leased premises any kerosene, gasoline,
or inflammable or combustible fluid or material other than limited quantities
reasonably necessary for the operation and maintenance of office equipment. No
Tenant shall use or keep any noxious gas or substances in its leased premises,
or permit its leased premises to be used in a manner offensive or objectionable
to Landlord or other occupants of the Building by reason of noise, odors, or
vibrations, or interfere in any way with other tenants or those having business
therein. All equipment causing vibrations shall be isolated.

 

17. Office Tenants shall not tamper with or attempt to adjust temperature
control thermostats in their leased premises. Landlord shall make adjustments in
thermostats on call from Tenants.

 

18. Tenants shall comply with all requirements necessary for the security of
their leased premises and the Building, including the use of service passes
issued by Landlord for after hours movement of office equipment/packages, and
signing security register in Building lobby after hours.

 

19.

Landlord will furnish each Tenant with a reasonable number of initial keys for
entrance doors into its leased premises, and may charge for additional keys
thereafter. All such

 

- 59 -



--------------------------------------------------------------------------------

  keys shall remain the property of Landlord. No additional locks will be
allowed on any door of any leased premises without Landlord’s prior written
consent and Tenants shall not make any duplicate keys, except those provided by
Landlord. Upon termination of this Lease, each Tenant shall surrender to
Landlord all keys to its leased premises, and give to Landlord the combination
of all locks for safes and vault doors, if any, in the leased premises.

 

20. Canvassing, peddling, soliciting and distribution of hand-bills in the
Building are prohibited and each Tenant will cooperate to prevent these
activities.

 

21. Tenants shall not make or permit any improper noises in the Building or
otherwise interfere in any way with other Tenants or persons having business
with them.

 

22. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from any Tenant’s leased premises or public areas, regardless of
whether such loss occurs when such area is locked against entry or not.

 

23. Building emergency stairs shall only be used for emergency purposes.

 

24. Tenant will work with Landlord in informing and enforcing building delivery
rules with Tenant’s delivery personnel, agents or invitees.

 

25. The building common areas including the garage and exterior are non smoking
areas. Tenants who permit smoking within their leased premises shall control the
smoke and odor so it is not offensive or does not interfere with other building
Tenants.

 

26. All Tenants will cooperate with Landlord and abide with local code in the
testing and servicing of the Building life safety system.

 

27. Landlord reserves the right to modify or rescind any of these rules and
regulations and to make future rules and regulations required for the safety,
protection, and maintenance of the Building, the operation and preservation of
good order thereof, and the protection and comfort of the Tenants and their
employees and their visitors. Such rules and regulations, when made and written
notice given to a Tenant, shall be binding upon such Tenant as if originally
herein prescribed.

 

- 60 -



--------------------------------------------------------------------------------

EXHIBIT D

Letter of Credit Requirements

The letter of credit shall be for the amount specified in the Lease to which
this Exhibit is attached (as renewed, replaced, and/or reduced pursuant to the
Lease or this Exhibit, the “Letter of Credit”). The Letter of Credit (i) shall
be irrevocable and shall be issued by a commercial bank reasonably acceptable to
Landlord that has an office in Boston, Massachusetts, New York City, or other
location approved by Landlord, (ii) shall require only the presentation to the
issuer of a certificate of the holder of the Letter of Credit stating that
Landlord is entitled to draw on the Letter of Credit pursuant to the terms of
the Lease, (iii) shall be payable to Landlord (or its successor in interest as
the Landlord upon any transfer of the Letter of Credit in accordance herewith)
and shall be transferable to any such successor or any lender holding a
collateral assignment of Landlord’s interest in the Lease, at no cost to
Landlord or such transferee, (iv) shall be for an initial term of not less than
one year and contain a provision that such term shall be automatically renewed
for successive one-year periods unless the issuer shall, at least forty five
(45) days prior to the scheduled expiration date, give Landlord notice of such
nonrenewal, and (v) shall otherwise be in form and substance reasonably
acceptable to Landlord. In the event that the issuer ceases to be reasonably
acceptable to Landlord, due to a deterioration in its financial condition or
change in status that threatens to compromise Landlord’s ability to draw on the
Letter of Credit, then Tenant shall provide a replacement Letter of Credit
satisfying the terms of this Exhibit within thirty (30) days after notice of
such event. Notwithstanding the foregoing, the term of the Letter of Credit for
the final period shall be for a term ending not earlier than the date thirty
(30) days after the last day of the Term.

Landlord shall be entitled to draw upon the Letter of Credit for its full amount
or any portion thereof if (a) Tenant shall fail to perform any of its
obligations under this Lease after the expiration of any applicable notice and
cure period (or fail to perform any of its obligations under the Lease and
transmittal of a default notice or running of any cure period is barred or
tolled by applicable law), or (b) not less than 30 days before the scheduled
expiration of the Letter of Credit, Tenant has not delivered to Landlord a new
Letter of Credit in accordance with this Exhibit. Without limiting the
generality of the foregoing, Landlord may, but shall not be obligated to, draw
on the Letter of Credit from time to time in the event of a bankruptcy filing by
or against Tenant and/or to compensate Landlord, in such order as Landlord may
determine, for all or any part of any unpaid rent, any damages arising from any
termination of this Lease in accordance with its terms, and/or any damages
arising from any rejection of this Lease in a bankruptcy proceeding commenced by
or against Tenant. Landlord may, but shall not be obligated to, apply the amount
so drawn to the extent necessary to cure Tenant’s failure to pay. Any amount
drawn in excess of the amount applied by Landlord to cure any such failure shall
be held by Landlord as a cash security deposit under Section 4.17 of the Lease
for the performance by Tenant of its obligations under the Lease. After any such
application by Landlord of the Letter of Credit or security deposit, Tenant
shall reinstate the Letter of Credit to the amount originally required to be
maintained under the Lease, upon demand (it being understood that such
reinstatement obligation shall take into account both the then undrawn amount of
the Letter of Credit and any unapplied cash security deposit then held by
Landlord). If Tenant is then not in default under the Lease (after applicable
notice and cure period), within thirty (30) days after the expiration or sooner
termination of the Term the Letter of Credit and any security deposit, to the
extent not applied, shall be returned to the Tenant, without interest.

 

- 61 -



--------------------------------------------------------------------------------

In the event of a sale of the Building or lease or other conveyance (each a
“transfer” to a “transferee”) of the Building, Landlord shall transfer the
Letter of Credit or security deposit to the transferee which succeeds to the
interest of the Landlord under this Lease. Upon such transfer, the transferring
Landlord shall be released by Tenant from all liability for the return of such
security, and Tenant agrees to look to the transferee solely for the return of
said security. The provisions hereof shall apply to every transfer or assignment
made of the security to such a transferee. Tenant further covenants that it will
not assign or encumber or attempt to assign or encumber the Letter of Credit or
the monies deposited herein as security, and that neither Landlord nor its
successors or assigns shall be bound by any assignment, encumbrance, attempted
assignment or attempted encumbrance.

 

- 62 -



--------------------------------------------------------------------------------

EXHIBIT E

CLEANING SPECIFICATIONS

 

A. Daily Services - General (after 6:00 p.m. on Business Days)

 

  1. Empty trash cans.

 

  2. Dust all horizontal surfaces, desks, chairs, files, telephones, picture
frames, etc. Computers will not be dusted.

 

  3. Damp wash and wipe dry plastic or Formica desktops free of papers.

 

  4. Clean and sanitize drinking fountains.

 

  5. Spot clean all windows glass, including lobby doors for fingerprints and
smudges

 

  6. Dust mop and spot clean all tiled areas.

 

  7. Vacuum carpeted traffic areas daily, wall to wall once per week.

 

B. Daily Services - Restrooms

 

  1. Remove trash and clean receptacles.

 

  2. Clean and sanitize lavatories, commodes, and urinals.

 

  3. Clean out corners and edges.

 

  4. Clean mirrors.

 

  5. Spot clean wall tile and partitions.

 

  6. Replenish supplies.

 

  7. Sweep floor.

 

  8. Mop and disinfect floor as necessary.

 

C. Daily Services - Elevators

 

  1. Clean light lenses and replace burned out bulbs.

 

  2. Spot clean walls.

 

  3. Clean edges, corners, and tracks.

 

  4. Vacuum carpet.

 

D. Daily Services - Street Level

 

  1. Sweep all marble and/or granite public areas.

 

  2. Clean all glass entrance ways and side panels.

 

  3. Empty all ash urns.

 

  4. Spot clean marble and/or granite walls.

 

  5. Dust all horizontal edges.

 

- 63 -



--------------------------------------------------------------------------------

E. Weekly Services - Stairways

 

  1. Sweep from top to bottom.

 

  2. Dust handrails and ledges.

 

  3. Dust lights between floors.

 

F. Weekly Services - Marble/Granite Floors

 

  1. Mop and/or wash all public areas.

 

G. Monthly Services - Tile Floors

 

  1. Clean and wash all traffic lanes and other “high wear” areas.

 

H. Annual Services - General

 

  1. Clean inside of all exterior windows.

 

  2. Clean all fluorescent light fixture lenses.

 

  3. Wash down all restroom walls and partitions.

 

I. Services as required

 

  1. Spot clean carpeted areas.

 

  2. Shampoo public areas outside tenant space.

 

  3. Damp mop all tile floors.

 

  4. Strip and recoat all tile floors.

 

J. Services - Building Exterior

 

  1. Daily

a. Police building perimeter for trash.

b. Remove trash from tree wells and planters.

 

K. Services - Day Crew

 

  1. Police and replenish supplies in all restrooms.

 

  2. Vacuum all passenger elevators twice each day.

 

  3. Clean and vacuum garage elevators.

 

  4. Clean all ash urns twice each day.

 

  5. Clean all glass entrance doors in main lobby.

 

  6. Dust mop and/or damp mop all marble and/or granite floors in main lobby
once each day.

 

  7. Clean all windows on building perimeter at street level as needed.

 

  8. Clean service area, hallway, and dock area.

 

- 64 -



--------------------------------------------------------------------------------

PARKING ADDENDUM

Tenant shall have the right to park in the garage located within the Building a
total of one (1) automobile for each three thousand (3,000) square feet of Net
Rentable Area of Leased Premises, rounded to the nearest integer. If Tenant
relinquishes any such parking rights during the Term, Tenant shall not be
required to pay any fee or penalty for any relinquished space, shall no longer
have a right to the relinquished space, and thereafter may recover use of such
relinquished unreserved spaces solely upon a space-available basis. Rates
charged by Landlord or its operator for such parking shall be the prevailing
market rate for parking in such location as established by Landlord or its
operator from time to time. Any additional spaces that Tenant may from time to
time request shall be subject to then prevailing availability on a non-reserved,
“month-to-month” basis (terminable by either party on at least thirty (30) days’
prior notice effective as of the end of a calendar month) at the same
non-reserved rate. Tenant’s right to use of the parking shall be subject to
(i) timely payment of the parking rate as established from time to time,
(ii) such further rules and regulations as Landlord or its operator may
establish from time to time, and (iii) all applicable laws, ordinances, rules
and regulations.

Tenant shall encourage these spaces to be used by Multi-rider vehicles. A 10%
discount will be provided on monthly parking rates for all registered carpools
and vanpools.

 

- 65 -